Exhibit 10.24


Note: Information has been omitted from this agreement pursuant to a request for
confidential treatment, and such information has been separately filed with the
Securities and Exchange Commission. The omitted information has been marked with
a bracketed asterisk (“[*]”).




Second Amended and Restated Consumer Financing Services Agreement


This Second Amended and Restated Consumer Financing Services Agreement is made
and entered as of May 31, 2017 by and between APX Group, Inc., a Delaware
corporation, having an address at 4931 N. 300, W. Provo, Utah 84604 (“Company”),
and Citizens Bank, N.A., a national banking association having an address at One
Citizens Plaza, Providence, Rhode Island 02903 (“Supplier” or “Citizens”).




Background


WHEREAS, Company, through subsidiaries, including Vivint, Inc., is engaged in
the business of selling the Company Products (as such term is defined below);


WHEREAS, Supplier is engaged in the business of granting credit to consumer
borrowers;


WHEREAS, Company and Supplier (collectively, the “Parties”) entered into an
Amended and Restated Consumer Financing Services Agreement dated as of January
3, 2017 (the “Original Agreement”), pursuant to which the Parties agreed to
terms concerning the provision by Supplier of an installment loan product
specifically for certain consumer customers located in the United States of
America seeking to purchase certain Company Products;


WHEREAS, except as specifically set forth in Section 2.4, it is intended by the
Parties that Company shall not take any credit risk nor have any involvement in
the credit-granting process or loan servicing activities with respect to any
loan derived from this Agreement;


WHEREAS, the Parties have agreed to further amend and restate the Original
Agreement, which Original Agreement is hereby replaced by this Agreement; and


NOW, THEREFORE, in consideration of the terms and conditions set forth herein
and for other good and valuable consideration, Company and Supplier agree as
follows:


1
Definitions

“Account Manager” has the meaning set forth in Article 8 below.


“Affiliate” means, with respect to any Person, each Person that controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” of a Person means the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.


“Agreement” means this Second Amended and Restated Consumer Financing Services
Agreement, including the preamble and exhibits.


“Applicant” means a Person that has submitted a Credit Application under the
Program.


“APR” means the “annual percentage rate”, as such term is defined in Regulation
Z (12 CFR Part 226).


“Approval Rate Percentage” has the meaning set forth in Section 3.1.14 below.


“Base LIBOR” means [*]%.





--------------------------------------------------------------------------------


Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





“Base Transaction Fee” means (i) [*]% with respect to Program A Loans and (ii)
[*]% with respect to Program B Loans.


“Borrower” means a qualifying Consumer, the determination of which qualification
will be made by Supplier as set forth in this Agreement, including Article 2
hereof, who has been issued a Loan by Supplier and is contractually obligated
under a Credit Agreement with Supplier. Each Borrower shall have a unique, valid
social security number (SSN).


“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks located in Providence, Rhode Island and Provo, Utah are required or
authorized by law, rule or regulation to remain closed.


“Business Sales” means in-home selling by Company or its Affiliates of Company
Products.


“Change(s)” means changes to the Supplier System or Credit Services provided by
Supplier that would materially alter the functionality of the Supplier System or
Credit Services, or the scope of Citizens’ or any of its Personnel’s resources,
pricing, timing, performance and/or completion thereof.


“Chargeback Costs” means the fees incurred by Company in connection with the
“Chargeback Fees” as listed in Exhibit 6 to this Agreement and any amount
charged back to Company by any payment network as set forth in such Exhibit 6.


“Company Channels” means (i) all in-home selling by Company or its Affiliates,
(ii) all call centers owned or operated by or on behalf of Company or its
Affiliates and (iii) to the extent utilized from time to time, whether now or in
the future, to sell Company Products, all mail order, catalog, internet and
other direct access media (including all mobile media, whether or not accessible
through a website) that are owned or operated by or on behalf of Company or its
Affiliates.


“Company Parties” has the meaning set forth in Section 21.10.1.1 below.


“Company Products” means hardware and software products and services sold by
Company through Company Channels, including all sales and other applicable
taxes, and all shipping, handling and delivery charges.


“Company Program Advertising” means the marketing, statements and other
collateral material for the Credit Services created by or on behalf of Company
that include reference to Company or any Company Product.


“Company System” means the back end systems, including related software,
applications, tools and documentation, developed or employed by Company to
facilitate the processing of Credit Applications and settlement between Supplier
and other Company systems, which as of the Program Commencement Date shall
include Street Genie and Tech Genie.


“Company’s Confidential Information” has the meaning set forth in Section 11.1
below.


“Company’s Customer Information” means all information collected, obtained,
accessed or received by or on behalf of Company from or about its customers and
prospective customers, including but not limited to, personally identifiable
information about individuals, including but not limited to “non-public personal
information” (as such term is defined in 15 U.S.C. § 6809(4)), product
registration and other information obtained through Company’s point of sale
(“POS”) systems, use of Company’s websites and any Company Channels, whether or
not collected, obtained, accessed or received in connection with the Program,
including [*].


[*].


“Confidential Information” has the meaning set forth in Section 11.3 below.


“Consumers” means non-corporate consumer customers of Company domiciled in the
U.S.A. who desire to purchase Company Products, which Consumers shall not
include any business, institution, charitable or government customers.


“Cost of Funds Adjustment” means (i) the difference (positive or negative)
between the average LIBOR during the month


2

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





(or portion thereof) for which the Transaction Fee is being calculated and the
Base LIBOR, divided by (ii) 12. For the avoidance of doubt, the Cost of Funds
Adjustment may be a negative number.


“Credit Agreement” means each agreement between Supplier and a Borrower
governing a Loan and the use thereof, together with any amendments,
modifications or supplements thereto (including through issuance of a change in
terms notice) and any replacement of such agreement.


“Credit Application” means the credit application that must be completed and
submitted by a Consumer in order to establish a Loan (including any such
application submitted at the POS, by phone or via the internet or a mobile phone
or tablet).


[*].


“Credit Services” means consumer credit services, provided solely by Supplier to
Borrowers pursuant to the Program and the terms and conditions of the Credit
Agreement, as such credit services are described in this Agreement, including
Article 2 hereof, which credit services further include but are not limited to
processing Credit Applications, issuing Program Loans, servicing and
collections.


“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as amended
(15 U.S.C. §§ 78dd-1, et seq.).


“FICO Score” means the credit score designated as such and derived from the
credit model developed by the Fair Isaac Corporation.


“GAAP” means accounting principles generally accepted in the United States,
consistently applied.


“Government Agency” means any United States federal, state or local government
or any governmental, semi-governmental, administrative, judicial or regulatory
body, authority, agency, court, tribunal, commission or other entity exercising
executive, legislative or judicial functions of or pertaining to government in
the United States.


“Indemnified Party” has the meaning set forth in Section 23.1 below.


“Indemnifying Party” has the meaning set forth in Section 23.1 below.


“Initial Term” has the meaning set forth in Section 18.1 below.


“Insolvency Event” means the happening of any of these events:
(a)
an application is made to a court for an order that a body corporate be wound
up;

(b)
an application is made to a court for an order appointing a liquidator or
provisional liquidator in respect of a body corporate, or one of them is
appointed, whether or not under an order;

(c)
a receiver, manager or receiver and manager is appointed in respect of a body
corporate for the whole or any part of its undertaking, property or assets;

(d)
except to reconstruct or amalgamate while solvent, a body corporate enters into,
or resolves to enter into, a scheme of arrangement, deed of company arrangement
or composition with, or assignment for the benefit of, all or any class of its
creditors or it enters into or takes steps to enter into a reorganization,
moratorium or other administration involving any of them;

(e)
a body corporate resolves to wind itself up, or otherwise dissolve itself or
gives notice of its intention to do so, except to reconstruct or amalgamate
while solvent or is otherwise wound up or dissolved;

(f)
a body corporate is, or states that it is insolvent;

(g)
a body corporate takes any step to obtain protection or is granted protection
from its creditors, under any applicable legislation or an administrator is
appointed to a body corporate; or

(h)
anything analogous or having a substantially similar effect to any of the events
specified above happens under the law of any applicable jurisdiction.





3

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





“Interchange Expenses” has the meaning set forth in Section 2.4.1 below.


“Legal Requirements” means all applicable United States federal, state or local
laws, statutes, rules or regulations, including, by way of example and not
limitation, “Federal consumer financial law” as that term is defined at 12
U.S.C. §5481(14). Where reference is made in this Agreement to specific laws,
statutes, rules or regulations, such reference is not intended to be exclusive,
or in any way a limitation on the inclusion of a law, statute, rule or
regulation that is not specifically enumerated.


“LIBOR” means the monthly average of the 12 month US Dollar London Interbank
Offered Rate interest rate for each Business Day of the month (or portion
thereof) for which a Transaction Fee is calculated, such average being
calculated as the arithmetic mean of the close-of-trading one-year US Dollar
LIBOR interest rates for all trading days during such calendar month or portion
thereof, as quoted by Bloomberg.com as at the close of trading on each such
trading day.


“Loan” has the meaning set forth in Section 2.1 below.


“Loan Amount” means the aggregate sales price (including all sales and other
applicable taxes, and all shipping, handling and delivery charges) for all
Company Products included in one (1) order (including any supplemental or
follow-on orders made within thirty
(30) days of the date of the initial order) by a Borrower.


“Loan Documentation” means, with respect to the Loans, all Credit Applications,
Credit Agreements, any program privacy policies, all billing statements and all
online material that displays Loan information (in each case whether the
foregoing are in electronic or paper form); provided, however, that Loan
Documentation shall not include Company invoices, sales slips, delivery and
other receipts or other indicia of the sale of Company Products by Company.


“Mark(s)” means trademarks, service marks, logos, taglines, slogans, product
names, domain names, social or mobile media identifiers and any other source
indicators.


“Merchant Services Agreement” means that certain Amended and Restated Agreement
for Merchant Services (inclusive of any addenda) among [*].


“OCC” means the Office of the Comptroller of the Currency.


“Off-Peak Periods” mean time periods to be determined by Supplier (in
consultation with its subcontractors) prior to the Program Commencement Date and
subject to Company’s commercially reasonable consent.


“Online Service Center” means an online portal within the Supplier System where
Consumers may perform certain self-service functions relating to their Loan.


“Party” has the meaning set forth in the Preamble above.


“PCR” has the meaning set forth in Section 4.1.9.


“PCR Response” has the meaning set forth in Section 4.1.9.


“Peak Sales Period” means, for any given year, [*] through [*] in such year.


“Person” means any individual, corporation, business trust, partnership,
association, limited liability company, joint venture, unincorporated
association or similar organization, or any Governmental Agency.


“Personnel” means the Affiliates, employees, agents and/or independent
contractor(s) of a Party. “Personal Data” means Company’s Customer Information
and/or Program Information, as applicable herein.


“Product(s)” means Company Products(s).


4

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.







“Program” or “Loan Program” means the Credit Services, as prepared and
administered by Supplier pursuant to its usual and customary business practices,
including the offering of Credit Applications to Consumers, the origination of
new accounts by Supplier, the extension of credit pursuant to Loans by Supplier,
and the promotion thereof, to facilitate purchases by Consumers of Company
Products through Company Channels, as such Program is more fully described in
this Agreement, including in Article 2 hereof and each exhibit hereto.


“Program Commencement Date” means the date on which the Program is launched and
made available to Consumers.


“Program A Loans” means Program Loans approved and serviced by Supplier for
Borrowers who satisfy the requirements of the Supplier Credit Policy.


“Program B Loans” means Program Loans approved and serviced by Supplier for
Borrowers who do not satisfy the requirements of the Supplier Credit Policy but
who satisfy the requirements of Program B Loans Credit Policy.


“Program B Loans Credit Policy” means the Credit Application approval criteria
for Program B Loans as set forth in the third column of the table in Exhibit 4.


“Program Information” means personally identifiable information about
individuals, including but not limited to “non-public personal information” (as
such term is defined in 15 U.S.C. § 6809(4)), and other information obtained as
part of the application for or provision of Credit Services, or otherwise
collected, obtained, received, accessed by or on behalf of Supplier solely in
connection with its performance under this Agreement or in connection with the
Program.


“Program Loans” has the meaning set forth in Section 2.4.2 below.


“Program Materials” means any and all materials produced for or related to the
marketing, advertisement, solicitation, operation of or servicing of the
Program, including, without limitation, Loan Documentation, Credit Agreements
and Credit Applications, regardless of communication channel, media or format.


“Quarterly Business Review” has the meaning set forth in the Services Level
Agreement.


“Relationship Manager” has the meaning set forth in Article 8 below.


“Renewal Term” has the meaning set forth in Section 18.1 below.


“Secondary Program” has the meaning set forth in Section 5.2 below.


“Service Levels” means each service and the level of such service provided to
Company pursuant to the Services Level Agreement.


“Services Level Agreement” means each individual performance standard set forth
on Exhibit 2.


“[*] Loan Program” has the meaning set forth in Section 5.3 below.


“Supplier Credit Policy” means the Credit Application approval criteria for
Program A Loans as set forth in the second column of the table in Exhibit 4.


“Supplier Program Specifications” means (i) the specifications, designs and
requirements, designated by Supplier for the Loan Program and (ii) any document
to the extent such document embodies any of the foregoing.


“Supplier System” means the back end systems, including related software,
applications, tools and documentation, developed or employed by Supplier or any
Supplier Personnel to facilitate the Loan Program.




5

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





“Term” has the meaning set forth in Section 18.1 below.


“Term Commencement Date” means the earlier of the Program Commencement Date and
March 1, 2017.


“Termination Date” means (i) date of expiration of the Term pursuant to Section
18.1 in the case of a termination at the end of the Term; or (ii) in the case of
an early termination of this Agreement pursuant to Section 18.2 or 18.3, the
later of (A) the date on which this Agreement would otherwise terminate in
accordance with Section 18.2 or 18.3, as applicable, and (B) if, by the date
under subsection (A), [*], then, upon the written request of Company, the
Termination Date shall occur on the date that is ninety (90) days following the
later of [*].


“Third Party Fraud” means acts of fraud that are attributable to persons other
than the employees, contractors or agents of Company or Supplier. Third Party
Fraud losses will include the aggregate amount paid for a Product, as well as
all associated fees, including, without limitation, finance charges, and
non-sufficient funds fees.


“Transaction Fee” has the meaning set forth in Section 2.4.1 below.


“Willful Breach” means a material breach or failure to perform that is the
consequence of an act or omission of a Party, or a representative or Affiliate
of such Party, with the knowledge that the taking of, or failure to take, such
act would, or would be reasonably expected to, cause a material breach of this
Agreement.




2
The Program



2.1
Product Offering; Program Elements



2.1.1
The product offering constitutes Credit Services, as prepared and administered
by Supplier, to facilitate purchases by Consumers of Company Products.

2.1.2
The Program elements shall include the following:

2.1.2.1
The Credit Services will be offered to Consumers in connection with Consumers’
purchase of Company Products.



2.1.2.2
The Credit Services will be an installment loan (as further described herein, a
“Loan”) with an APR of zero percent (0%).



2.1.2.3
The maximum aggregate Loan Amount of [*] will be as set forth in the Supplier
Credit Policy and the Program B Loans Credit Policy and the Loan term lengths
will be forty-two (42) or sixty (60) months.



2.1.2.4
The Credit Services will be available through the Company Channels.



2.1.2.5
The Credit Services will be available on orders for Company Products that result
in a Loan Amount of not less than [*].



2.1.2.6
The Borrower for a Program A Loan must have an existing, U.S.-based personal,
commercial or small business credit card (which, for the avoidance of doubt,
will not include a debit or prepaid card) in good standing. Such credit card may
be the Borrower’s credit card on file with Company. The Borrower for a Program B
Loan must have an existing credit card as described above or an existing
U.S.-based “signature-required” debit card (which, for the avoidance of doubt,
will not include “PIN” or “PIN-less” debit cards or prepaid cards). Such debit
card may be the Borrower’s debit card on file with Company.



2.1.2.7
Split tender will be allowed in connection with Credit Services for Borrower
purchases of Company Products through a Company Channel.



6

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.







2.1.2.8
Except as approved in advance by Company in writing, at Company’s sole
discretion, [*] to Borrower for originating the Program Loan or otherwise in
connection with a Program Loan.



2.1.2.9
Regarding situations where shipment of a Product will be delayed, the Parties
agree to follow the normal billing practices of Company in effect as of the
Effective Date to ensure Borrowers are charged correctly; provided, however,
that Company shall not change its billing practices without the prior written
consent of Supplier, which consent shall not be unreasonably withheld or
delayed.



2.2
Credit Application; Disclosures; Returns



2.2.1.
The Credit Application shall include the following entry fields relating to
Borrower and the credit (or debit) card, as applicable: [*]. All other entry
fields shall be mutually agreed by the Parties unless the inclusion of such
fields are required by Legal Requirements and included by Supplier consistently
to the credit applications for all consumer credit programs to which such Legal
Requirements are applicable.



2.2.2.
The description of the Credit Services in the Program Materials shall include
all disclosures required under applicable Legal Requirements. The drafting and
adequacy of such disclosures shall be solely the responsibility of Citizens,
provided that Company will be provided with a reasonable opportunity to review
such disclosures in advance, though Company’s review shall in no way limit or
offset Supplier’s sole responsibility for providing Credit Services disclosures
that comply with applicable Legal Requirements. Citizens will be provided with a
reasonable opportunity to review Company’s disclosures for Company Products that
are financed by the Credit Services.



2.2.3.
As it relates to returns of Company Products that were purchased with a Loan
under the Program, the Parties agree as follows:



2.2.3.1
Company shall perform all usual and customary actions relating to processing
such a return, provided, however, Company shall only return funds to the
Consumer to the extent the funds relate to forms of tender unrelated to the
Credit Services;



2.2.3.2
Company shall post to the applicable Loan account record for the Borrower the
amount that Citizens delivered to Company under Article 9 below. Such posting
shall occur automatically and as soon as reasonably practicable in connection
with a return;



2.2.3.3
Citizens shall perform all actions relating to cancelling the Loan and providing
a credit (if any) to the Borrower; and



2.2.3.4
To allow Company to identify a return as relating to a Loan, the name of the
Program, to be determined by Company, will be included on the proof of purchase
that Company provides to Borrower. Such proof of purchase may also include
disclosure language.

2.3
Reserved.



2.4
Transaction Fee; Credit Loss Sharing and Assignment of Program B Loans; Fraud
Losses



2.4.1
Transaction Fee; Interchange Expenses. Company shall pay to Citizens a monthly
fee (the “Transaction Fee”) calculated with respect to each month of the Program
in the applicable amount set forth in the table below.



7

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





The Transaction Fees shall be invoiced and paid in the manner provided in
Article 9 below.


    
LOAN CATEGORY
TRANSACTION FEE


Program A
[*]
Program B
[*]

            
Company shall be responsible for paying [*].


2.4.2
Credit Losses; Assignment of Program B Loans. As it relates to the Loans
originated during the Term (collectively, the “Program Loans”), the Parties
shall be responsible for the Credit Losses associated with the Program Loans as
set forth in the table immediately below.

 
[*]
 
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]
 
[*]
[*]
[*]
[*]
[*]
[*]
 
[*]
 
[*]
[*]
 
[*]
[*]
 



With respect to the Program Loans, Citizens shall charge Company for Credit
Losses on a monthly basis as described in Section 2.4.1 above and Article 9
below. Such invoicing and payment process with respect to Credit Losses shall
occur on a monthly basis during the Term, and, notwithstanding any termination
of this Agreement and for so long as the applicable Loan remains outstanding and
has not been charged off (and should not have been charged off) in accordance
with Supplier’s standard charge-off policies, shall continue (A) with respect to
Loans with a term of forty-two (42) months, for the term of the Loan and for [*]
following the end of such term and (B) with respect to Loans with a term of
sixty (60) months, for the term of the Loan and for [*] following the end of
such Loan term. If Company does not agree with Citizens’ calculation of the
Credit Losses for the Program Loans as set forth in a Credit Loss Invoice, then
the Parties shall use best efforts to arrive at a mutually agreeable resolution
of any disputes relating to the amount of such Credit Losses.
In the event that Company has been charged for a Credit Loss and subsequently
Citizens recovers on that Loan, Citizens shall immediately pay such recovered
amounts to Company.
The Parties hereby agree that, [*].
Assignment of Program B Loans. The Parties shall cooperate in good faith in an
effort to arrive at a mutually agreeable arrangement pursuant to which Supplier
shall continue its collection efforts with respect to the Loans following the
date on which such Loans have been charged off by Supplier. Unless Company shall
have agreed otherwise in connection with the agreement with respect to any such
arrangement, then with respect to any Program B Loans, Company shall have the
option to, within ten (10) Business Days following Citizens’ receipt of payment
from Company for a Credit Loss relating to such Program B Loan as provided
herein, require Citizens to sell, assign, transfer and convey to Company, for no
additional consideration, all of its rights, title and interests in such Program
B Loan. Such an assignment shall be made on a servicing released basis and
pursuant to a form of assignment mutually agreeable to the Parties.


The transfer of Program B Loans by Citizens to Company shall be without
recourse, warranty or representation of any kind, express or implied, including
(i) any warranties of a transferor under the Uniform Commercial


8

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





Code or pursuant to any other statute, law, rule or regulation, or (ii) the
nature, condition or value of Program B Loans or any Credit Agreement or related
loan document, including any representation, warranty or covenant regarding the
collectability of any Program B Loan, the creditworthiness of any Borrower, or
the balance of any Program B Loan or account. Company agrees hereby to accept
such transfer of the Program B Loans in their “as is, where is” basis “with all
faults” as of the date of transfer.
Company covenants that all Program B Loans transferred to Company shall be
serviced by Company or Company’s servicer in compliance with all Legal
Requirements. Company covenants that it will not violate any Legal Requirements
relating to credit collection in connection with the Program B Loans.


2.4.3
Fraud Losses.

2.4.3.1.
Subject to the terms hereof, [*].



2.4.3.2.
Company and Supplier will collaborate on fraud prevention and management as
follows:



(i) Company and Supplier fraud teams will work collaboratively in identifying
fraud, and reducing fraud exposure. This will include regular meetings to assist
in developing and executing an ongoing collective fraud management strategy.


(i) Company and Supplier will participate in: (A) a conference call at least two
(2) times per month for the two (2) months after the Program Commencement Date
for the purposes of discussing fraud management; and then monthly during the
Term after the two (2) months (B) a fraud strategy session not less than every
three (3) months during the Term.


(ii) Each Party will provide notice to the other Party prior to making any
changes in its fraud management strategy and fraud protection infrastructure
that may impact such other Party. Each Party shall cooperate with the other
Party in connection with any fraud reported by a Party to the other.
3
Supplier Obligations

3.1
For the duration of the Agreement, Supplier agrees as follows:

3.1.1
Supplier shall, in cooperation with Company and in a manner consistent with the
terms hereof, supply and operate financing systems, which enable the Supplier to
offer Credit Services to Borrowers in the U.S.A. Subject to Section 3.1.14,
Section 3.1.15 and Section 3.1.17, all decisions concerning the Credit Services
and creditworthiness of any Consumer, including provision of the Credit Services
in compliance with applicable Legal Requirements, shall be made at the good
faith discretion of Supplier;



3.1.2
Supplier shall administer the Credit Services in accordance with the Services
Level Agreement in Exhibit 2;



3.1.3
Supplier shall, at its own expense, be responsible for all activities associated
with the servicing of all Loans under the Program, including billing account
maintenance, transaction and payment posting, authorizations, customer service,
including maintaining toll-free numbers, collections, and handling billing
disputes, Company inquiries



9

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





and fraud. Supplier shall service the Loans in compliance with Legal
Requirements and with no less care and diligence than the degree of care and
diligence applied by Supplier with respect to consumer financing programs for
its own account;


3.1.4
If Supplier receives a Borrower complaint regarding the quality or delivery of
any Company Products, Supplier shall refer such complaint to Company via a “warm
transfer” to Company’s customer service unit pursuant to a mutually agreed warm
transfer process;



3.1.5
Supplier shall produce Credit Application and disclosure forms for Credit
Services in an electronic web-based and point-of-sale format accessible by
Consumers and ensure that these forms evidence a bona fide installment loan
transaction that is a valid, legal, and binding obligation that complies with
all applicable Legal Requirements. Supplier will also produce online forms for
Company telesales agents to access as well as check the status of a Credit
Application and provide disclosures as required by applicable Legal
Requirements;



3.1.6
Supplier shall provide support and assistance to Company for the integration of
the Credit Services into Company operational processes;



3.1.7
Supplier will be provided with advance copies of Company Program Advertising and
will have twenty-four (24) hours to review such materials and respond to Company
to ensure the materials are in accordance with any Legal Requirements; provided,
that if Supplier does not respond within such period, such Company Program
Advertising shall be deemed approved;



3.1.8
[*];



3.1.9
To the extent, and in the manner, requested by Company, Supplier shall use its
best efforts to promote and market the Credit Services in a manner that is not
illegal, unfair, deceptive or abusive; Supplier shall provide Company with
advance copies of all Program Materials, provided that Company’s review,
acceptance or approval of same shall not relieve Supplier of its obligations or
responsibilities with respect thereto. Any use of Company’s Marks by Supplier
must be in accordance with Section 13.1;



3.1.10
Supplier shall be responsible for managing any Supplier Personnel which assists
in developing, managing, processing, or marketing any aspect of the Program in
any way. Supplier shall, upon written request, provide Company with the identity
of any and all such Personnel along with a description of the work being
performed. Further, Supplier shall: (i) develop metrics to monitor and maintain
normal business operation, and be responsible for managing issues and ensure
resolution within the metrics set out as defined in Exhibit 2; and (ii) ensure
that Company’s Confidential Information and Program Information are handled in
accordance with Article 11;



3.1.11
Supplier shall not pay any fees or costs associated with a Consumer’s
transactions with Company;



3.1.12
Supplier shall provide Company with monthly reporting based on the agreed to
metrics as set out in Exhibit 2;



3.1.13
Supplier shall provide the Online Service Center for Consumers as set forth in
Exhibit 2;



10

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





3.1.14
With respect to each Credit Application submitted for approval under the
Program, such Credit Application shall be approved for a Program A Loan unless
the Applicant with respect to such Credit Application fails to satisfy one or
more criteria of the Supplier Credit Policy. [*];



3.1.15
With respect to each Credit Application submitted for approval under the Program
that fails to satisfy one or more criteria of the Supplier Credit Policy, such
Credit Application shall be approved for a Program B Loan unless the Applicant
with respect to such Credit Application fails to satisfy one or more criteria of
the Program B Loans Credit Policy. Upon reasonable request of Company from time
to time, Supplier shall make such modifications to the Program B Loans Credit
Policy as Company may request and as are permitted by applicable Legal
Requirements, such that the Program B Loans Credit Policy will at all times
ensure that Program B Loans shall be approved for all Consumers not eligible for
Program A Loans, to the extent such approval is acceptable to Company and
permitted by applicable Legal Requirements;

3.1.16
Except as expressly provided otherwise pursuant to this Agreement, [*];



3.1.17
[*];



3.1.18
[*]; and



3.1.19
Supplier shall use commercially reasonable efforts to cooperate with and assist
Company, at Company’s request, to improve the administration of chargebacks in
an effort to reduce Chargeback Costs incurred by Company, including by
transitioning its chargeback services provider from [*] to a different provider
mutually agreeable to Supplier and Company.

4
Company Obligations

4.1
For the duration of the Agreement, Company agrees as follows:



4.1.1
Company shall, in cooperation with Supplier and in a manner consistent with the
terms hereof, create a process to enable Borrowers to apply for Credit Services
using Supplier’s Credit Application form via the Company Channels;

4.1.2
Company shall include Credit Services in Company Program Advertising and
consumer sales activities, where Company deems such inclusion appropriate in
Company’s sole discretion;



4.1.3
Company shall not be responsible for any inaccuracy or truthfulness of the
content of any documents and information required for Supplier’s analysis of
credit requests by Borrowers, provided, however, that in the event Company
collects those documents and information, Company shall be responsible for the
transfer of those documents and information to Supplier without modification;



4.1.4
Company shall pay any Interchange Expenses relating to Borrower repayment of
Loan Amounts with a credit (or debit) card product;



4.1.5
Company shall abide by applicable requirements in Regulation E, 12 C.F.R. Part
1005, for accepting preauthorized, recurring payments using a debit card,
including but not limited to, requiring that preauthorized, recurring debit
transactions from a consumer account be authorized in writing (not over the
phone), and providing a copy of that written authorization to the customer in
the required timeframe(s). [*].





11

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





4.1.6
To the extent permitted by Legal Requirements, and in Company’s sole discretion,
Company may provide reasonable cooperation to Supplier in connection with any
collection or charge-off efforts of Supplier, including responding to
information requests from Supplier;



4.1.7
Company shall comply with its obligations as set forth in the Services Level
Agreement attached hereto as Exhibit 2; and



4.1.8
In connection with any changes and improvements relating to the selling of
Company Products under the Program to be made following the date hereof, each
such change or improvement shall be made following discussions and agreement
between the Account Managers.



4.1.9
Changes to Supplier’s System or Credit Services. Subject to the last sentence of
this Section 4.1.9, if Company desires to implement a Change, the Parties will
adhere to the following Change procedures: Company will send a project change
request (a “PCR”) to Citizens in writing that it desires to implement a Change.
Within five (5) Business Days following Citizens’ receipt of a PCR, or such
longer period of time as may be reasonably necessary, Citizens shall prepare and
provide Company with a written response to such PCR (a “PCR Response”),
reasonably detailing whether the PCR is feasible and any material issues
involved in the implementation of such PCR (including, without limitation, the
estimated time and expense of Citizens and its Personnel required to implement
the PCR). If the PCR Response is acceptable to Company and Company wishes to
proceed with such Change proposal, then Company shall indicate such by approving
the PCR Response and promptly providing written confirmation to Citizens. An
approved PCR Response shall constitute an amendment to this Agreement. Supplier
acknowledges that it has and shall be responsible for providing sufficient
Supplier Systems and Personnel to launch the Program in accordance with the
requirements of this Agreement, and Company shall not be responsible for any of
Supplier’s costs in connection with such launch; however, if Company insists on
a Change in connection with the Program launch that is a customization not
required in order to achieve the Program launch, then the provisions of this
Section 4.1.9 shall apply.



5
Exclusivity

5.1
Supplier understands and acknowledges that: (i) it is not the sole provider of
credit products to Company and (ii) Company has and may enter into agreements
with other suppliers for credit products. However, during the Term, Supplier
shall be the sole provider of Loans under the Loan Program, other than the
Secondary Program. For the avoidance of doubt, nothing in this Agreement shall
preclude Company (itself or pursuant to agreements with third parties) from
financing sales of Company Products made through third party sales channels
(whether physical locations or other channels, and whether such sales are
effected by Company Personnel or by third party sellers).



5.2
Notwithstanding the foregoing, Company has the right to establish, substantially
concurrently with the Program, a program for extending lines of credit, either
directly by Company or through an Affiliate or pursuant to an agreement with a
third party, to Applicants whose Credit Applications have been declined by
Supplier as either a Program A Loan or a Program B Loan (a “Secondary Program”).
At Company’s reasonable discretion, to the extent permitted by applicable Legal
Requirements, a Secondary Program may be similar or identical to the Program in
its features, positioning and appearance, provided a Secondary Program shall not
(i) have similar credit criteria terms as a Program A Loan or a Program B Loan
or (ii) use any Supplier’s Marks or other proprietary Supplier intellectual
property. To the extent permitted by applicable Legal Requirements, Supplier
shall, at Company’s expense, take the following actions in relation to a
Secondary Program:



12

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





(w) with prior notice to and consent from the Applicant, [*]. Any Secondary
Programs offered or promoted by Company may be branded with Company’s Marks.
5.3
[*].



5.4
Company understands and acknowledges that Supplier provides consumer credit
services to other sellers of products. [*].



5.5
Notwithstanding anything to the contrary in this Agreement, the exclusivity
provisions of this Article 5 shall not apply to any credit products issued
(either directly or pursuant to an agreement or arrangement with a third party
issuer) by any business that is acquired by or becomes affiliated with Company
or any of its Affiliates by virtue of any acquisition or business combination
transaction to which Company or any of its Affiliates becomes party, so long as
Supplier remains the sole provider of Loans for the Company Products in
existence and sold by Company and issued by Supplier as of immediately prior to
such acquisition or other business combination transaction through the
particular Company Channels and geographic regions in which Loans were issued by
Supplier immediately prior to such acquisition or other business combination
transaction.





6
Branding; Marks

The name of the offerings of Company Products under the Program shall be
determined by Company in its sole discretion. Neither party will (i) use (or
permit its Personnel to use) the other party’s Marks except as provided in this
Agreement or (ii) make (or permit its Personnel to make) any public statement
whatsoever (including, without limitation, press releases, media statements,
case studies or the like) regarding the existence of this Agreement or the
parties’ relationship without the prior written consent of the other party.


7
Marketing and Promotion

7.1
Except as provided in this Agreement, neither Party may use the other’s Marks
without the other Party’s prior written consent in the sole discretion of such
other Party.



7.2
The Parties agree to contribute to marketing and promotional activities relating
to the Program as agreed from time to time. All Company Program Advertising and
Program Materials are subject to the prior written approval of each of the
Parties; provided that Supplier will be solely responsible for the inclusion of
any disclosures required under Legal Requirements and Company shall have final
approval rights as to the “look and feel” of the Program Materials and the
conformity of the content of the Program Materials with Company’s branding;
provided further, that Supplier’s consent will not be required for any Company
Program Advertising that do not include or reference Supplier’s Marks.



7.3
Supplier and Company may jointly offer Borrower promotions. These may include,
but not be limited to [*]. At the time of the implementation of a promotion,
Supplier and Company will agree to the definition and structure of the specific
promotion for a Program, costs (if any), metrics, and reporting



7.4
Supplier and Company will develop a communication strategy which will outline
how and when Consumer and Borrower communications will be effected. This will
include communications about the Credit Application and Company Product order
process with respect to the Program. Company shall pre-approve in writing all
communication materials relating to the Program.



7.5
The Parties agree to jointly conduct an annual review and/or refresh of
Consumer-facing communications, including, but not limited to, the Online
Service Center maintained by Supplier.



7.6
Each Party shall pay its own costs associated with any and all marketing and
promotional activities. For the avoidance of doubt, all costs and expense of
preparation, production and delivery of all Program Materials shall be borne
solely by Supplier, and all costs and expenses relating to Company Program
Advertising shall be borne solely by Company.



13

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.









8
Appointment of Account Managers

Company and Supplier shall each name a full-time employee to act as its primary
point of contact for the day to day administration of the Program and this
Agreement (each, an “Account Manager”). Each Account Manager must have the
ability and authority to resolve or coordinate resolution of day-to-day issues
related to the Program and this Agreement. Prior to appointing its Account
Manager, a Party shall (i) provide the other Party an opportunity to meet the
proposed candidate, (ii) consult with such other Party and permit it an
opportunity to provide input and express its views as to the proposed candidate
and (iii) give due consideration to such other Party’s input and views as to the
appointment of such Account Manager. Each Party shall also designate a
“Relationship Manager,” who shall be a senior member of its management team, to
act as an executive sponsor for the Program and this Agreement. The Relationship
Manager must have the ability and full authority to resolve any issues arising
from the Program and this Agreement that cannot be resolved by the Account
Manager. The Account Managers shall meet at least quarterly to review any
outstanding issues and to discuss any other issues of mutual interest or
concern.


Further responsibilities of managers and topics of such quarterly reviews are as
set forth in Exhibit 2.


9
Payments and Reconciliation

9.1
Supplier shall pay to Company the Loan Amount pursuant to the transmittal
procedures set forth on Exhibit 2.



9.2
On or by the tenth (10th) Business Day of each month (provided that late
delivery shall not affect Company’s obligation to pay), Citizens shall deliver
to Company with respect to such month: (a) an invoice for the Transaction Fee,
(b) the Interchange Invoice, and (c) the Credit Loss Invoice (collectively, the
“Monthly Invoices”). The Monthly Invoices delivered to Company shall be in the
respective forms set forth as Exhibit 7 to this Agreement, and shall be
accompanied by reasonable supporting documentation.



9.3
In addition, Citizens shall make available to Company upon request all work
papers, schedules and other supporting documentation used by Citizens in
preparing the Monthly Invoices. Company shall pay the undisputed portion of the
amount set forth in any said Monthly Invoice to Citizens on or by the
forty-fifth (45th) day following Company’s receipt of said Monthly Invoice. If
Company does not agree with Citizens’ calculation of the Transaction Fees,
Interchange Expenses or Credit Losses as set forth in a Monthly Invoice, then
the Parties shall use best efforts to arrive at a mutually agreeable resolution
of any disputes relating to the amount of such charges. Citizens may only send a
demand notice for payment obligations under a Monthly Invoice following
forty-five (45) days from the Company’s receipt of such Monthly Invoice.





10
Reporting and Audit



10.1
Each Party will provide the other Party with information as set forth in Exhibit
2.



10.2
Each Party will maintain accounts and records necessary to confirm the basis for
any amounts paid to the other Party pursuant to this Agreement and to verify the
Party’s compliance with the terms of this Agreement. The records will be
maintained according to recognized accounting practices and in such a manner as
may be readily audited by an independent accounting firm at the other Party’s
reasonable request and cost. A non-requesting Party shall permit independent
auditors nominated by a requesting Party (and as it relates to either Party,
Government Agencies with jurisdiction over such Party) and/or representatives of
such requesting Party to audit records of such non-requesting Party no more than
twice per calendar year with at least six (6) months separation between
requests, on reasonable notice by such requesting Party and without unreasonable
disruption to

non-requesting Party’s business, for the purposes of verifying such
non-requesting Party’s compliance with the terms of this Agreement and for
verifying the accuracy of the information


14

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





provided by the non-requesting Party. Since neither Party has control over the
requirements of Government Agencies with jurisdiction over such Party, the
limitations on the number of audits and notice shall not apply to audits by
Government Agencies nor shall an audit by a Government Agency count toward the
limit on the number of audits above. In addition, the limitation on audits shall
not apply toward any audits that a Party may conduct to confirm remediation of a
deficiency identified in a prior audit.


If an audit conducted pursuant to the paragraph above reveals any non-compliance
or other deficiencies, then the Account Managers shall promptly meet to discuss
the matter, and the non-compliant Party shall promptly take action to remedy
such non-compliance so that the non-compliant Party is in compliance with this
Agreement.


10.3
Notwithstanding the foregoing, Company shall have the right, at any reasonable
time during the Term [*].



10.4
Any reporting must comply with the confidentiality obligations under this
Agreement and be subject to applicable data protection laws, and as per Exhibit
2.



11
Confidential Information



11.1
Each Party acknowledges that in the course of performing its obligations
hereunder it may receive information that is confidential and proprietary to the
other Party.



11.2
Supplier expressly agrees that information disclosed by Company and/or any
Company entity or member of the Company group of companies, Company Personnel to
Supplier or Personnel under Supplier’s direction and/or control as the case may
be, regarding sales and/or marketing operations, relationship(s) with business
partner(s), relationship(s) with channel partner(s), transaction histories,
contests, promotions, trade shows and other like events, products, product
announcements, product launches and any other information, including but not
limited to information learned by Supplier from Company Personnel or through
inspection of Company’s property, that relates to Company’s Products, designs,
business plans, business opportunities, finance, research, development,
know-how, Personnel, third-party confidential information, Company’s Customer
Information, the Company System, the terms and conditions of this Agreement, and
the existence of the discussions between Supplier and Company will be considered
and will be referred to collectively as “Company’s Confidential Information”.



11.3
Company expressly agrees that information disclosed by Supplier and/or any
Supplier entity or member of the Supplier’s group of companies, Supplier or
Personnel to Company, or Personnel under Company’s direction and/or control as
the case may be, regarding sales and/or marketing operations, relationship(s)
with business partner(s), relationship(s) with channel partner(s), products,
product announcements, product launches and any other information, including but
not limited to information learned by Company from Supplier Personnel or through
inspection of Supplier’s property, that relates to the Credit Services,
Supplier’s products, designs (including, for the avoidance of doubt, Supplier
Program Specifications), business plans, business opportunities, finance,
research, development, know-how, Personnel, Program Information, the Supplier
System, the terms and conditions of this Agreement, and the existence of the
discussions between Company and Supplier will be considered and will be referred
to collectively as “Supplier’s Confidential Information” (Company’s Confidential
Information and Supplier’s Confidential Information, collectively, shall mean
the “Confidential Information”).



11.4
Confidential Information however shall not include information that: (i) is now
or subsequently becomes generally available to the public through no fault or
breach on the part of either Party; (ii) is independently developed by either
Party without the use of any Confidential Information of the other Party; (iii)
either Party rightfully obtains from a third party who has the right to transfer
or disclose it; (iv) was in a Party’s possession on



15

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





a non-confidential basis prior to the time of disclosure to such Party by or on
behalf of the disclosing Party; or (v) is required to be disclosed by applicable
Legal Requirements, subpoena, legal process or document demand (or to enforce a
Party’s rights herein),


provided that the receiving Party shall promptly inform the disclosing Party of
any such requirement, disclose no more Confidential Information than as required
and cooperate with any efforts by the disclosing Party to obtain a protective
order or similar treatment.


11.5
Neither Party shall disclose, publish or disseminate the other Party’s
Confidential Information to anyone other than those of its Personnel under its
direction and/or control with a need to know, provided that such Party shall be
liable for any breach of the terms of this Article 11 or Article 12 by any of
the foregoing parties. Each Party agrees to take all reasonable precautions to
prevent any unauthorized use, disclosure, publication, or dissemination of the
other Party’s Confidential Information and to use the same measures in doing so
as it uses with regard to its own Confidential Information, but in no event
using less than a reasonable standard of care. Each Party agrees to use the
other Party’s Confidential Information for the sole purpose of carrying out its
obligations and exercising its rights under this Agreement, including pursuant
to Article 12. Each Party agrees not to use the other Party’s Confidential
Information for its own or any third party’s benefit without the prior written
approval of an authorized representative of the other Party in each instance.



11.6
Supplier represents and warrants to Company that it has used and will continue
to use reasonable best efforts to implement all requisite processes and systems
for the protection and security of the privacy and confidentiality of Company’s
Confidential Information in compliance with applicable Legal Requirements.



11.7
Company represents and warrants to Supplier that it has used and will continue
to use reasonable best efforts to implement all requisite processes and systems
for the protection and security of the confidentiality of Supplier’s
Confidential Information.



11.8
Each Party explicitly acknowledges and agrees that, as between the Parties, all
Confidential Information of a Party remains the exclusive property of such Party
and no license or other rights to Confidential Information is granted or implied
hereby to the other Party unless explicitly set forth herein.



11.9
Within thirty (30) days of termination or expiration of this Agreement for any
reason, each Party will either return to the other Party all tangible
embodiments of the other Party’s Confidential Information, including but not
limited to any and all electronic files, computer programs, documentation,
notes, plans, drawings, and copies thereof, or, at such other Party’s option,
will provide the other Party with written certification that all such tangible
embodiments of Confidential Information have been destroyed in accordance with
the other Party’s instructions pertaining thereto. Each Party may retain the
other Party’s Confidential Information if required by applicable Legal
Requirements, and shall continue protect such Confidential Information in
accordance with Section 11.5.





12
Data Privacy and Security



12.1
Personal Data

As a result of this Agreement, each Party and their respective Personnel
assigned to perform the services under this Agreement may obtain or receive
Personal Data in connection with their performance hereunder.


12.2
Protection of Personal Data

12.2.1
For purposes of this Section 12.2, (i) Company’s obligations with respect to
Personal Data shall be with respect to the Program Information to the extent
received from



16

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





Supplier, and (ii) Supplier’s obligations with respect to Personal Data shall be
with respect to Company’s Customer Information to the extent received from
Company and Program Information. Accordingly, with respect to each Party’s
obligations under this Section 12.2, all references to Personal Data in this
Section 12.2 shall be deemed to refer to the applicable Personal Data for which
they have obligations pursuant to this Section 12.2.1.


12.2.2
Each Party shall, and shall ensure that any Personnel, collect, access,
maintain, use, process, transmit, store, destroy and transfer Personal Data in
accordance with the applicable Legal Requirements, all internal and posted
policies related to privacy, personal information and data or system security
and requirements set forth in this in this Article 12.



12.2.3
In addition to its obligations in Article 11, each Party shall take all
appropriate legal, organizational, and technical measures to protect Personal
Data and Confidential Information against accidental or unlawful destruction or
accidental loss, alteration, unauthorized disclosure or access, and against all
other unlawful forms of processing, keeping in mind the nature of such data,
including in compliance with applicable Legal Requirements.



12.2.4
Each Party shall take all reasonable steps to ensure that Personal Data is
reliable for its intended use, and is accurate, complete and current.



12.2.5
Each Party shall provide other reasonable assistance and support, and assist and
support to the other Party in the event of an investigation by a data protection
regulator or similar authority, if and to the extent that such investigation
relates to the collection, access of, maintenance, use, processing,
transmission, storage, destruction or transfer of Personal Data under this
Agreement.



12.2.6
Each Party shall immediately notify the other Party in the event that the
notifying Party learns or has reason to believe that any person or entity has
breached or attempted to breach such Party’s systems that collect, access,
process, store, transfer, transmit, destroy or maintain Personal Data covered by
this Agreement, or gained unauthorized access to Personal Data covered by this
Agreement (“Information Security Breach”). Upon any such discovery, the
notifying Party will investigate, remediate, and mitigate the effects of the
Information Security Breach pursuant to a mutually agreed to remediation plan
and the Parties shall cooperate fully in all such remedial actions. The
notifying Party shall provide the other Party with reasonable assurances and
evidence that such Information Security Breach will not recur. Unless otherwise
required by applicable Legal Requirements (in which case, the notifying Party
will promptly notify the other Party as to the required notifications to be
made), the notifying Party shall not make any notifications to customers or the
general public of any such Information Security Breach without the other Party’s
prior written consent.



13
Proprietary Rights

13.1
Company Marks

13.1.1
Any Supplier violation of this Section 13.1 shall constitute a material breach
of this Agreement and shall be grounds for termination of this Agreement by
Company.



13.1.2
All Program Materials that include or refer to the Company’s Marks shall be
pre-approved, in advance and in writing, by Company. Company reserves the right
to approve or reject any use of any of Company’s Marks in its sole discretion.
Further, Company may terminate the right to any previously approved reference to
the Company’s Marks upon thirty (30) days’ written notice, provided, however,
that Supplier shall be allowed to run down any existing inventory of such
materials. Supplier will not remove, obfuscate or add any legal notification or
mark to any materials



17

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





bearing the Company’s Marks. All use of any of Company’s Marks shall inure
solely to the benefit of Company. No ownership rights, license, whether express
or implied, are granted to Supplier. Any right or permission not expressly
stated is hereby reserved by Company.


13.1.3
General Usage Guidelines. In addition to any specific guidelines provided in
writing by Company to Supplier, Supplier agrees:

13.1.3.1
Not to incorporate or integrate any Company Mark into any Supplier Mark or Mark
of a third party in any manner that creates a composite or combination mark;



13.1.3.2
Not to obfuscate or remove any Company Mark or third party Mark from any
materials provided by Company or any packaging for the Company Products, and not
to add any Mark of Supplier or a third party to any materials provided by
Company or any packaging for the Company Products;



13.1.3.3
Not to use or register, in whole or in part, any Mark that is confusingly
similar to or that dilutes any Company Mark, as or as part of a company name,
company logo, trade name, product name, service name, or domain name. If
Supplier has filed or obtained in any country any trademark application,
trademark registration, or domain name registration that relates to any name or
Mark that, in the sole opinion of Company, is similar, deceptive, or misleading
with respect to any Company Mark, Supplier shall immediately abandon any such
application, registration or domain name or, at Company’s sole discretion,
assign it to Company;



13.1.3.4
Not to imitate the trade dress, design, layout, or “look and feel” of Company
Products or services, including, but not limited to, Company sales programs,
websites, logos, typefaces, or product packaging;



13.1.3.5
Not to use the Company’s Marks in any unauthorized manner that would imply
Company’s affiliation with or endorsement, sponsorship, or support of Supplier;
and



13.1.3.6
Not to bid on or obtain the rights to (or authorize others to bid on or obtain
the rights to) any key word utilized by any search engine (including, but not
limited to, Google, Yahoo and MSN) to return or prompt search results if such
key word is, includes, or is confusingly similar to any Company Mark without the
prior written consent of the Company.



13.1.4
Compliance. Upon request of Company, Supplier shall send to Company
representative samples of the Program Materials. If, upon review of such
materials or otherwise, Company determines in its sole discretion that such
materials are in violation of the Agreement or Company’s trademark guidelines,
then Supplier shall promptly correct or abandon such non-conforming materials.
Without limiting the foregoing, at Company’s request, Supplier shall promptly
cease using such materials and/or recall any copies of such materials and
destroy them.



13.1.5
Termination. Upon expiration or termination of the Agreement, Supplier will
immediately cease all use of the Company’s Marks.



13.1.6
Reservation and Protection of Rights. This Agreement gives Supplier no rights to
any of Company’s Marks or other intellectual property of Company except as
expressly stated herein. Supplier agrees that, as between the Parties, Company
owns all rights in the Company’s Marks and its intellectual property. Supplier
shall not at any time, whether during or after the Term, take any action to
challenge, contest, impair, disparage, invalidate, or that would tend to impair
or invalidate any of Company’s rights in the Company’s Marks or any applications
or registrations therefor or any other Company intellectual property.





18

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





13.1.7
Enforcement. Supplier agrees to notify Company if Supplier becomes aware of:

13.1.7.1
Any uses of, or any application or registration for a Mark that conflicts with,
dilutes, or is confusingly similar to any Company Mark;



13.1.7.2
Any acts of infringement, dilution, or unfair competition involving any Company
Mark; or



13.1.7.3
Any allegations or claims whether or not made in a lawsuit, that the use of any
Company Mark by Supplier infringes or otherwise violates the trademark or
service mark or other rights of any other entity.



13.1.8
Company may, but shall not be required to, take whatever action it, in its sole
discretion, deems necessary or desirable to protect the validity and strength of
the Company’s Marks.





13.2
Supplier Marks

13.2.1
Any Company violation of this Section 13.2 shall constitute a material breach of
this Agreement and shall be grounds for termination of this Agreement by
Supplier.



13.2.2
All Company Program Advertising that includes or refers to the Supplier’s Marks
shall be

pre-approved, in advance and in writing, by Supplier. Supplier reserves the
right to approve or reject any use of any of Supplier’s Marks in its sole
discretion. Further, Supplier may terminate the right to any previously approved
reference to the Supplier’s Marks upon thirty (30) days’ written notice,
provided, however, that Company shall be allowed to run down any existing
inventory of such materials. Company will not remove, obfuscate or add any legal
notification or mark to any materials bearing the Supplier’s Marks. All use of
any of Supplier’s Marks shall inure solely to the benefit of Supplier. No
ownership rights, license, whether express or implied, are granted to Company.
Any right or permission not expressly stated is hereby reserved by Supplier.


13.2.3
General Usage Guidelines. In addition to any specific guidelines provided in
writing by Supplier to Company, Company agrees:

13.2.3.1
Not to incorporate or integrate any Supplier Mark into any Company Mark or Mark
of a third party in any manner that creates a composite or combination mark;



13.2.3.2
Not to obfuscate or remove any Supplier Mark or third party Mark from any
Program Materials, and not to add any Company Mark or a third party to any
Program Materials;



13.2.3.3
Not to use or register, in whole or in part, any Mark that is confusingly
similar to or that dilutes any Supplier Mark, as or as part of a company name,
company logo, trade name, product name, service name, or domain name. If Company
has filed or obtained in any country any trademark application, trademark
registration, or domain name registration that relates to any name or Mark that,
in the sole opinion of Supplier, is similar, deceptive, or misleading with
respect to any Supplier Mark, Company shall immediately abandon any such
application, registration or domain name or, at Supplier’s sole discretion,
assign it to Supplier;



13.2.3.4
Not to imitate the trade dress, design, layout, or “look and feel” of Supplier’s
products or services, including, but not limited to, Supplier’s websites, logos,
typefaces, or product packaging;



13.2.3.5
Not to use the Supplier’s Marks in any unauthorized manner that would imply
Supplier’s affiliation with or endorsement, sponsorship, or support of Company;
and



19

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





13.2.3.6
Not to bid on or obtain the rights to (or authorize others to bid on or obtain
the rights to) any key word utilized by any search engine (including, but not
limited to, Google, Yahoo and MSN) to return or prompt search results if such
key word is, includes, or is confusingly similar to any Supplier Mark without
the prior written consent of Supplier.



13.2.4
Compliance. Upon request of Supplier, Company shall send to Supplier
representative samples of the Company Program Advertising. If, upon review of
such materials or otherwise, Supplier determines in its sole discretion that
such materials are in violation of the Agreement or Supplier’s trademark
guidelines, then Company shall promptly correct or abandon such non-conforming
materials. Without limiting the foregoing, at Supplier’s request, Company shall
promptly cease using such materials and/or recall any copies of such materials
and destroy them.



13.2.5
Termination. Upon expiration or termination of the Agreement, Company will
immediately cease all use of the Supplier’s Marks.



13.2.6
Reservation and Protection of Rights. This Agreement gives Company no rights to
any of Supplier’s Marks or other intellectual property of Supplier except as
expressly stated herein. Company agrees that, as between the Parties, Supplier
owns all rights in the Supplier’s Marks and its intellectual property, provided
that Supplier shall not use the same or substantially similar forms of any
Program Materials in connection with providing services similar to the Credit
Services to any third party (it being understood that Supplier’s use of
standardized system templates, legal disclosures and other standardized
disclosures generally used by Supplier for both the Company and its other third
party program partners shall not be deemed a violation of this provision).
Company shall not at any time, whether during or after the Term, take any action
to challenge, contest, impair, disparage, invalidate, or that would tend to
impair or invalidate any of Supplier’s rights in the Supplier’s Marks or any
applications or registrations therefor or any other Supplier intellectual
property.



13.2.7
Enforcement. Company agrees to notify Supplier if Company becomes aware of:

13.2.7.1
Any uses of, or any application or registration for a Mark that conflicts with,
dilutes, or is confusingly similar to any Supplier Mark;



13.2.7.2
Any acts of infringement, dilution, or unfair competition involving any Supplier
Mark; or



13.2.7.3
Any allegations or claims whether or not made in a lawsuit, that the use of any
Supplier Mark by Company infringes or otherwise violates the trademark or
service mark or other rights of any other entity.



13.2.8
Supplier may, but shall not be required to, take whatever action it, in its sole
discretion, deems necessary or desirable to protect the validity and strength of
the Supplier’s Marks.



13.3
Systems and Processes

[*].


13.4
Company and Supplier Proprietary Customer Information

13.4.1
Supplier acknowledges that: (i) Company maintains Company’s Customer Information
independently derived from numerous sources other than Supplier; (ii) the same
or similar information may be contained in Company’s Customer Information and
Program Information; and

(iii) Company has a proprietary interest in Company’s Customer Information and
any


20

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





other information about actual or prospective Consumers gathered by or on behalf
of Company, whether or not Supplier has derived or maintains identical
information or has or asserts any rights therein, and that each such pool of
data will be considered separate information subject to the specific provisions
applicable to that data hereunder. For clarity, with respect to any data that
constitutes both Company’s Customer Data and Program Information, Company shall
be free to exercise all rights with respect thereto as Company’s Customer Data
without regard to any restrictions on the use or disclosure of Program
Information. Supplier hereby disclaims any ownership right or interest
whatsoever in Company’s Customer Information and agrees not to contest Company’s
rights therein.


13.4.2
Supplier shall cooperate with Company to provide Company the maximum ability
permissible under applicable Legal Requirements to use and disclose Program
Information, including, as necessary or appropriate, through the program privacy
notices and/or the use of disclosures, consents, opt-in provisions or opt-out
provisions.



13.4.3
Company acknowledges that: (i) Supplier maintains Program Information
independently derived from numerous sources other than Company; (ii) the same or
similar information may be contained in Company’s Customer Information and
Program Information; and (iii) Supplier has a proprietary interest in Program
Information and any other information about Borrowers gathered by or on behalf
of Supplier, whether or not Company has derived or maintains identical
information or has or asserts any rights therein, and that each such pool of
data will be considered separate information subject to the specific provisions
applicable to that data hereunder. For clarity, with respect to any data that
constitutes both Company’s Customer Data and Information, Supplier shall be free
to exercise all rights with respect thereto as Program Information without
regard to any restrictions on the use or disclosure of Company’s Customer Data.
Company hereby disclaims any right or interest whatsoever in the Program
Information and agrees not to contest Supplier’s rights therein.



13.4.4
Supplier shall not use, or permit to be used, Program Information, except as
specifically provided in this Agreement. Supplier may use the Program
Information and any other information derived from the Program Information in
compliance with applicable Legal Requirements and the program privacy notices,
solely: (i) as necessary to exercise its rights or carry out its obligations
hereunder; (ii) for purposes of promoting the Program; (iii) for purposes of
performing analysis and modeling, provided, however, that Program Information
used for analysis and modeling other than with respect to the Program shall be
non-personally identifiable information, shall be aggregated with data from
other portfolios; (iv) as necessary or appropriate for purposes of compliance
with applicable Legal Requirements, regulatory examination or internal auditing
functions, risk assessment or management functions. Supplier shall not use
Program Information to market any of its products or services (i) in greater
frequency than is usual and customary for Supplier, which shall be consistent
with the marketing levels shared with Company prior to the date hereof, (ii)
through marketing which makes reference to Company or uses Company’s Marks or
(iii) through Program inserts or billing statement messages, unless Supplier
shall have provided reasonable advance notice of such proposed insert or billing
statement, Company shall have approved of such inclusion and Company shall have
been given a reasonable opportunity to review and approve the content thereof
(such approval not to be unreasonably withheld). Notwithstanding the foregoing,
Company acknowledges that Supplier may independently gather information from
individuals independent of the Program, including from Persons who may or may
not also be Borrowers or Applicants and that marketing by use of such
information, without reference to or use of Program Information shall not be
governed or restricted by this Section 13.4.4.



13.4.5
Supplier shall not, directly or indirectly, sell, or otherwise transfer any
right in or to



21

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





the Program Information.


13.4.6
Subject to applicable Legal Requirements, Supplier shall provide the information
below to Company on a daily basis for each Borrower: [*].

13.5    [*].




14
Representations and Warranties

Each Party represents and warrants to the other Party that on the day hereof:
(i) it is duly organized, validly existing and in good standing under the Legal
Requirements of the U.S.A., or the state of its organization; (ii) has the full
power, authority and legal right under the Legal Requirements of the U.S.A., to
conduct its business and to enter into and perform its obligations under this
Agreement; (iii) without limiting the generality of the foregoing, has obtained
and possesses all necessary permits, certificates, licenses, consents,
approvals, and authorizations of or from all Governmental Agencies, or any other
requirements as the case may be, to operate as may be required by Legal
Requirements; (iv) the execution, delivery and performance of this Agreement
does not conflict with such Party’s corporate powers and/or corporate charter,
will not violate any Legal Requirement or any agreement or contract to which
such Party or any of its subsidiaries is a party or by which it is bound and
will not require the consent or approval of any other party to any agreement or
contract to which such Party or any of its subsidiaries is a party or by which
it is bound; and (v) this Agreement has been duly executed and delivered and
constitutes a legal, valid and binding obligation of such Party, fully
enforceable against such Party in accordance with its terms, except, in the
cases of clauses (ii) -(iv), for such conflicts, breaches, defaults, violations
or failures to obtain such consents or approvals or make or obtain such filings,
notices, consents and approvals as would not reasonably be expected to have,
individually or in the aggregate, a material adverse effect on such Party or its
ability to perform its obligations under this Agreement.




15
Force Majeure



Neither party will be liable for delay or failure to fulfill its obligations
under this Agreement due to unforeseen circumstances or causes beyond the
Parties’ reasonable control, including acts of God, war, riot, embargoes,
pandemics, acts of civil or military authorities, acts of terrorism or sabotage,
fire, flood, accident, strikes, inability to secure transportation, failure of
communications networks, or shortage of supply or failure to deliver by either
Party’s vendors, but excluding changes in Legal Requirements; provided, that
such Party promptly notifies the other Party and uses reasonable efforts to
correct such failure or delay in its performance, provided further that, in the
event that the delay continues for more than two (2) consecutive months, such
other Party may elect to terminate this Agreement.


16
Limitation of Liability



 


16.1
Except as provided in this Agreement, the total liability of either Party to the
other on all claims of any kind under or related to this Agreement, whether in
contract, warranty, condition, tort, strict liability, statute, or otherwise,
shall be limited to the total amount of: [*].
 
16.2
IN NO EVENT, WHETHER AS A RESULT OF BREACH OF CONTRACT, WARRANTY, CONDITION,
TORT, STRICT LIABILITY, STATUTE OR OTHERWISE, SHALL EITHER PARTY BE LIABLE TO
THE OTHER FOR ANY: [*].
 
16.3
The limitations in this Article 16 (including, for the avoidance of doubt,
Section 16.2) shall not apply to: [*]. The remedies set forth in this Agreement
will be Supplier and Company’s sole and exclusive remedies for any claim against
the Supplier and Company respectively in connection with this Agreement.
 
16.4
THE PARTIES AGREE THAT THE TERMS OF THIS AGREEMENT, INCLUDING THOSE CONCERNING
WARRANTIES, INDEMNITY AND LIMITATIONS OF LIABILITY, REPRESENT A FAIR ALLOCATION
OF RISK BETWEEN THE PARTIES WITHOUT WHICH THEY WOULD NOT HAVE ENTERED INTO THIS
AGREEMENT. LIABILITY FOR DAMAGES WILL BE LIMITED AND EXCLUDED, EVEN IF ANY
EXCLUSIVE REMEDY PROVIDED FOR IN THE AGREEMENT FAILS OF ITS ESSENTIAL PURPOSE.
 
16.5
NOTHING IN THIS AGREEMENT SHALL IN ANY WAY EXCLUDE OR LIMIT EITHER PARTY’S
LIABILITY FOR DEATH OR PERSONAL INJURY CAUSED BY SUCH PARTY, OR OTHER DAMAGES
RELATING TO SUCH PARTY’S GROSS NEGLIGENCE OR LIABILITY FOR FRAUD HEREUNDER.



22

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.







17
Performance of Company Products and Credit Services

Company makes no warranties or representations as to performance of Company
Products or as to service to Supplier or to any other Person except as expressly
set out in Company’s limited warranty to end-users included with the hardware
products and contained in the license agreement included with software products.
Company reserves the right to change the warranty and service policy set forth
in such limited warranty, or otherwise, at any time without further notice and
without liability to the extent permitted by Legal Requirements, all implied and
statutory warranties and conditions and other terms, including but not limited
to implied warranties or merchantability, fitness for a particular purpose and
terms of satisfactory quality are to the extent permitted by Legal Requirements
hereby expressly excluded.


Supplier makes no warranties or representations with respect to the
effectiveness of the Credit Services in promoting the sale of Company Products.


18
Term and termination



18.1
Term of Program

The term of this Agreement will begin on the date of this Agreement set forth
above and, unless renewed or extended as provided herein, terminate at 11:59
p.m. Eastern Time, on the five (5) year anniversary of the Term Commencement
Date (the “Initial Term”).
The Initial Term shall thereafter be extended automatically for additional one
(1) year terms (each, a “Renewal Term”, and together with the Initial Term, the
“Term”) unless either Party notifies the other in writing within 180 days prior
to the expiration of the Initial Term or Renewal Term, whichever is applicable.


18.2
Termination by the Parties

In addition to any other termination provision in this Agreement, this Agreement
may be terminated during the Initial Term or any subsequent Renewal Term as
follows:


18.2.1
Company may terminate this Agreement by giving at least thirty (30) days’
written notice to the Supplier if at any time [*].



18.2.2
Company may terminate this Agreement by giving at least thirty (30) days’
written notice to Supplier if at any time [*].



18.2.3
Company may terminate this Agreement pursuant to its rights to terminate as
provided in the Services Level Agreement attached hereto as Exhibit 2, which
termination shall be effectuated by Company by giving at least thirty (30) days’
written notice to Supplier.



18.2.4
Supplier may terminate this Agreement by giving at least thirty (30) days’
written notice to Company if at any time Company varies the terms of the sales
of any Company Product included in the Program and such variation, in the
reasonable opinion of Supplier, makes the performance of such obligations
contrary to Legal Requirements.



18.2.5
Company may terminate this Agreement in accordance with Section 3.1.14.



18.2.6
[*].



18.2.7
Company may terminate this Agreement upon thirty (30) days’ prior written notice
if [*].



18.2.8
Company may terminate this Agreement by giving at least thirty (30) days’
written notice to Supplier if at any time [*].



18.3
Termination by either Party

In addition to any other right any Party has under this Agreement or at common
law to terminate this


23

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





Agreement, a Party may terminate this Agreement:


18.3.1
immediately by giving at least 30 days’ written notice to the other party if a
representation or warranty given by the other Party under this Agreement was
untrue in a material respect when it was made;



18.3.2
[*];



18.3.3
if the other Party breaches any other obligation under this Agreement and such
breach continues unremedied for thirty (30) days after the date of a notice to
remedy the breach, provided, if any such breach is caused by any Personnel of a
party, such cure period shall be forty-five (45) days after the date of a notice
to remedy the breach; provided, further that if such failure cannot be cured in
a commercially reasonable manner within such thirty (30) or forty-five (45) day
time period, no termination right exists if the defaulting Party shall have
initiated a cure within such time and such cure is completed within ninety (90)
days from the date of written notice regarding such breach;



18.3.4
upon written notice to the other Party, if the performance by the other Party of
its obligations under this Agreement is prevented or materially impeded for a
period of not less than sixty (60) consecutive days by a force majeure event as
set forth in Article 15;



18.3.5
if an Insolvency Event occurs in respect of the other Party; or



18.3.6
if a Party is directed by a Government Agency having jurisdiction over it to
terminate this Agreement, and the matter has not been resolved within thirty
(30) days after delivery by such Party of a notice to the other Party.



18.4
Effects of Termination



18.4.1
In the event of a notice of termination or non-renewal of this Agreement, all
obligations of the Parties shall continue in accordance with and subject to the
terms of this Agreement until the Termination Date; provided, that the
obligations of the Company and its Affiliates in Article 5 shall cease to be of
any further force and effect if at any time following notice of termination or
non-renewal of this Agreement by either Party, Supplier ceases to accept Credit
Applications or extend credit under the Loans or comply with Section 2.1 in
connection with the Loans. Supplier shall (at its expense) cooperate with
Company to effect an orderly and efficient wind-down or transition to Company or
to a successor supplier.

Upon termination of this Agreement for any reason, with respect to each Loan
outstanding at the time of such termination, the obligations of both Parties
pursuant to the terms of this Agreement in respect thereof, including each
Party’s obligations with respect to Credit Losses arising in respect of such
Loans, shall continue in effect for so long as such Loans remain outstanding,
including for the additional time period following the end of the Term set forth
in Section 2.4.2 (Credit Losses). Supplier shall not, directly or indirectly,
sell, or otherwise transfer any right in or to the Program Loans and shall
continue to service the Program Loans until full repayment thereof, with no less
care and diligence than the degree of care and diligence applied by Supplier
with respect to consumer financing programs for its own account.


18.4.2
Supplier shall use commercially reasonable efforts to cooperate with and assist
Company, at Company’s request, in Company’s efforts to transition the Program to
a new supplier, including, beginning the earlier of eighteen

(18) months prior to the expiration date of this Agreement or following the
occurrence of any event that would give either Party the right to terminate this
Agreement prior to the end of the Term (whether or not such right has been
exercised). Subject to compliance with Legal Requirements, Supplier shall
provide all information to Company (which information may be disclosed by
Company to any prospective supplier that has executed a customary
confidentiality agreement with Company) regarding the Program that is reasonably
requested by Company.




24

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





18.4.3
Following the Termination Date, in no event shall Supplier or any of its
Personnel solicit any Applicant or Borrower for any loan, product or service on
the basis of such Person’s status as an Applicant or Borrower by use of any
Borrower list, Applicant list (or portion thereof) or any other information that
is distinguishable from Supplier’s other customer information based on its
origination from or association with the Program Information.



18.4.4
Without limiting Company’s unilateral rights with respect to communications
regarding any successor financing program, the parties shall jointly agree to
any communications with Borrowers and prospective Borrowers about the
termination of the Program.

19
Survivorship

The following articles of this Agreement shall survive Agreement expiration or
termination for any reason: Section 2.4.2 (Credit Losses); Articles 5
(Exclusivity); Article 9 (Payments and Reconciliation); Article 10 (Reporting
and Audit); Article 11 (Confidential Information); Sections 13.1.3 and 13.1.6
(Company Marks); Sections 13.2.3 and 13.2.6 (Supplier Marks); Article 16
(Limitation of Liability); Article 17 (Performance of Company Products and
Credit Services); this Article 19 (Survivorship); Article 20 (Notices); Article
21 (General Terms); Article 22 (Indemnification); Article 23 (Additional
Obligations); Article 24 (Sales Taxes); and any other articles or sections that
by their nature would reasonably be expected to survive expiration or
termination.


20
Notices



Any notice under this Agreement must be in writing and will be deemed given: (i)
upon the earlier of actual receipt or five (5) days after being sent by pre-paid
first class registered or certified mail, return receipt requested, to the
address set forth below for such Party, or as may be provided by the Parties;
(ii) upon receipt if sent by email to the email address provided below, followed
by delivery of an original; or (iii) upon receipt if sent by nationally
recognized overnight courier to the address set forth below for receipt of
notices, or as may be provided by the Parties.
Company’s designated address for notices:




Vivint, Inc.
4931 N. 300,
W. Provo, UT 84604
[*]
With a copy (which copy shall not constitute notice) to:
Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017 [*]
Supplier’s designated address for notices:
Citizens Bank, N.A.
770 Legacy Place
Dedham, MA 02026
[*]
With a copy (which copy shall not constitute notice) to:
Citizens Bank, N.A.
Legal Department - RDC200F
100 Sockanosset Cross Road
Cranston, RI 02920
[*]


Either Party may give notice of its change of address for receipt of notices by
giving notice in accordance with this Article 20.




25

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





21
General Terms

21.1
Entire Agreement

Company and Supplier acknowledge that this Agreement, together with the exhibits
hereto, constitutes the full and complete understanding and agreement of the
parties and supersedes and extinguishes all previous agreements and
representations of, between or on behalf of the Parties with respect to its
subject matter. This Agreement contains all of Company’s and Supplier’s
agreements, warranties, understandings, conditions, covenants, and
representations with respect to its subject matter, and Company and Supplier
acknowledge and agree that they have not relied on any other agreements,
warranties, understandings, conditions, covenants or representations in entering
into this Agreement. Neither Company nor Supplier will be liable for any
agreements, warranties, understandings, conditions, covenants, or
representations not expressly set forth or referenced in this Agreement. Company
is deemed to have refused any different or additional provisions in purchase
orders, invoices or similar documents, unless Company affirmatively accepts such
provision in writing, and such refused provisions will be unenforceable.


21.2
Governing Law, Venue, Waiver of Jury Trial

New York law shall govern this Agreement, without giving effect to conflicts of
laws principles. Any action or proceeding between the Parties relating to this
Agreement shall take place in Manhattan County, New York; both Parties hereby
waive any objection to personal jurisdiction or venue in any forum located in
that county. To the fullest extent permitted by Legal Requirements, the Parties
hereto each irrevocably waives any and all right to a trial by jury in any
claim, demand, proceeding and cause of action or counterclaim arising under or
in any way related to this Agreement, and under any theory of law or equity,
whether now existing or hereafter arising.


21.3
Relationship of Parties

Nothing in this Agreement will be construed as creating any relationship such as
employer-employee, partnership, principal-agent or franchisor-franchisee, and
neither Party shall have the right, power or authority to obligate or bind the
other in any manner whatsoever, except as otherwise agreed in writing. Nothing
herein shall be construed to provide for a sharing of profits by either Party,
or any co-ownership of a business or property so as to create a separate
partnership under the laws of any jurisdiction. In connection with the Program,
each Party’s employees will not be considered employees of the other Party
within the meaning or the applications of any federal, state or local laws or
regulations including, but not limited to, laws or regulations covering
unemployment insurance, workers’ compensation, industrial accident, labor or
taxes of any kind. Company’s Personnel who are to perform services hereunder
shall be under the employment, and ultimate control, management and supervision
of Company. Supplier’s Personnel who are to perform services hereunder shall be
under the employment, and ultimate control, management and supervision of
Supplier. Supplier is solely responsible for compliance with all Legal
Requirements regarding the payment of wages and/or other compensation to
Supplier Personnel, including ensuring the provision of workers’ compensation
insurance for all Supplier Personnel.


21.4
Severability

If a court of competent jurisdiction holds that any provision of this Agreement
is invalid or unenforceable, the remaining portions of this Agreement will
remain in full force and effect, and the Parties will replace the invalid or
unenforceable provision with a valid and enforceable provision that achieves the
original intent of the Parties and economic effect of the Agreement.


21.5
Waivers

A Party’s waiver of any breach by the other Party or failure to enforce a remedy
will not be considered a waiver of subsequent breaches of the same or of a
different kind.


21.6
Assignment and Other Material Business Changes



26

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





No Party may assign, in whole or in part, this Agreement without the other
Party’s prior written approval. Either Party may use third party Personnel upon
written notice to the other Party to perform its obligations under this
Agreement, but any subcontracting shall not relieve such Party of its
obligations hereunder and such Party shall be responsible for the performance of
its Personnel to the same extent such Party would be responsible if it had
performed in such manner itself; provided, however that each Party is prohibited
from subcontracting or performing services itself or through Affiliates outside
of the United States, except for services disclosed not less than thirty (30)
days in advance to the other Party and that do not involve contact or
interaction with Applicants or Borrowers.


21.7
Variation

Any waiver, modification or amendment of any provision of this Agreement shall
be effective only if in writing and signed by authorized representatives of both
Parties. The provisions of this Agreement shall prevail over any conflicting
provisions in any purchase order, acceptance notice or other document generated
by the Parties except as expressly provided in the preceding sentence.
21.8
Counterparts

This Agreement, including all exhibits hereto that form an integral part of the
Agreement, can be executed in two counterparts, each of which would be deemed an
original, but both of which together would constitute one and the same
instrument.
21.9
Due Execution

Each of the Parties represents and warrants that the Persons executing this
Agreement on behalf of each Party have been duly authorized to execute this
Agreement on behalf of the relevant Party.


21.10
Insurance



21.10.1
Supplier shall obtain and maintain in full force and effect, at its own cost and
expense, during the term of the Agreement, and after termination of the
Agreement as may be specified below, the following minimum types and limits of
insurance and any other insurance required by Legal Requirements in any state
where Supplier performs Credit Services under this Agreement. Such insurance
shall be maintained with reputable and solvent insurance companies having, where
available, an A.M. Best’s insurance rating of A-VII or better or a comparable
financial rating from a reputable rating bureau, and lawfully authorized to do
business where the Credit Services are to be performed, and will comply with all
those requirements as stated herein. In no way do these minimum insurance
requirements limit the liability assumed elsewhere in this Agreement, including
but not limited to Supplier’s defense and indemnity obligations.



21.10.1.1
Workers’ compensation insurance with statutory limits, as required by any state,
territory, province or nation having jurisdiction over Supplier’s employees, and
Employer’s Liability insurance with limits not less than [*]. Such coverage must
include a waiver of subrogation in favor of Company, its subsidiaries and
Affiliates, and their respective officers, directors, shareholders, employees,
and agents (“Company Parties”) and their insurers, but only to the extent of
liabilities falling within Supplier’s indemnity obligations pursuant to the
terms of this Agreement.



21.10.1.2
Commercial general liability insurance, including coverage for bodily injury,
property damage, personal and advertising injury, and contractual liability and
including severability of interests provisions with limits of not less than [*]
per occurrence and in the annual aggregate, provided, however, that such
insurance may be provided in any combination of primary and follow-form excess
insurance. Such insurance must include Company, its subsidiaries and affiliates,
and their respective officers, directors, shareholders, and Personnel (“Company
Parties”) as additional insureds for liabilities based on the Credit Services of
the Supplier and its Personnel. Such coverage shall be primary to and
non-contributory with any and all other insurance maintained by Company Parties
and include a waiver of subrogation against Company Parties and their



27

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





insurers.


21.10.1.3
Automobile liability insurance covering any owned, non-owned or hired vehicles
used by Supplier in the performance of the Credit Services, in compliance with
all statutory requirements and with limits of not less than [*] for bodily
injury and property damage. Such insurance must include coverage for passenger
liability. Such coverage must include a waiver of subrogation against Company
Parties and their insurers.



21.10.1.4
Banker’s professional liability insurance, covering negligent acts, errors and
omissions in the provision of Credit Services, and including extensions of
coverage for internet security risks applying to all services provided under
this Agreement, including coverage for (a) theft, dissemination and/or use of
Confidential Information stored or transmitted in electronic form and (b)
introduction of a computer virus into a Borrower’s or third Person’s computer,
data, software or programs, all with a minimum limits of [*] per claim and in
the annual aggregate. The retroactive date applicable to such coverage shall
precede the date Supplier first began any Credit Services in connection with
this Agreement. Supplier shall continue to maintain such insurance for a period
of not less than three (3) years following termination of this Agreement.



21.10.1.5
Banker’s blanket bond, including coverage for on and off premises loss, computer
loss, and loss resulting from the fraudulent or dishonest acts committed by
Supplier’s Personnel, acting alone or in collusion with others. Limits of
coverage must be at least [*] per coverage grant described herein.



21.10.1.6
Cyber and network security liability insurance including privacy liability, the
limits of which shall not be less than [*] per occurrence and in the annual
aggregate.



21.10.2
Supplier shall use best efforts to cause each of its third party Personnel, at
no cost to Company, to maintain the same types and limits of insurance, and to
extend rights and benefits to the Company Parties under such insurance, as set
forth in this Section 21.10.



21.10.3
At the time this Agreement is executed, or within a reasonable time thereafter,
and within a reasonable time after coverage is renewed or replaced, Supplier
will deliver to Company evidence that the foregoing coverages required from
Supplier are in place, at the notice address provided in Article 20. Supplier
shall similarly provide proof of the maintenance of insurance by its third party
Personnel to Company upon request. Company’s receipt or acceptance of evidence
of coverage that does not comply with these requirements, or Supplier’s failure
to provide evidence of coverage, shall not constitute a waiver or modification
of the insurance requirements as set forth herein. In the event of cancellation
of coverage, Supplier shall promptly replace coverage so that no lapse in
insurance occurs. All deductibles and self-insured retentions are to be paid by
Supplier.

22
Indemnification



22.1
General Indemnity.



22.1.1
From and after the Program Commencement Date, Supplier shall indemnify, hold
harmless and defend Company and its subsidiaries and Affiliates, and their
respective directors, officers, employees and agents, from and against all
claims, liabilities, actions, demands, settlements, damages, costs, fees and
losses of any type, including reasonable attorneys’ and professionals’ fees and
costs, in connection with, in whole or in part: [*].



22.1.2
Company shall indemnify, hold harmless and defend Citizens and its subsidiaries
and Affiliates, and their respective directors, officers, employees and agents,
from and against all claims, liabilities, actions, demands, settlements,
damages, costs, fees and losses of any type, including reasonable attorneys’ and
professionals’ fees and costs, in connection with, in whole or in part: [*].





28

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





22.2
IP Infringement Indemnification.



22.2.1
Supplier shall indemnify, hold harmless and, upon Company’s request, defend
Company and its subsidiaries and affiliates, and their respective directors,
officers, employees and agents from and against all third party claims,
liabilities, actions, demands, settlements, damages, costs, fees and losses of
any type, including reasonable attorneys’ and professionals’ fees and costs,
arising from [*].



22.2.2
Company shall indemnify, hold harmless and, upon Citizens’ request, defend
Citizens and its subsidiaries and affiliates, and their respective directors,
officers, employees and agents from and against all third party claims,
liabilities, actions, demands, settlements, damages, costs, fees and losses of
any type, including reasonable attorneys’ and professionals’ fees and costs,
arising from [*].



23
Additional Obligations.



23.1
In case any claim is made, or any suit or action is commenced, against a Party
(the “Indemnified Party”) in respect of which indemnification may be sought by
it under Article 22 and this Article 23, the Indemnified Party shall promptly
give the other Party (the “Indemnifying Party”) notice thereof and the
Indemnifying Party shall be entitled to participate in the defense thereof and,
with prior written notice to the Indemnified Party given not later than twenty
(20) days after the delivery of the applicable notice from the Indemnified
Party, to assume, at the Indemnifying Party’s expense, the defense thereof, with
counsel reasonably satisfactory to such Indemnified Party. After notice from the
Indemnifying Party to such Indemnified Party of its election so to assume the
defense thereof, the Indemnifying Party shall not be liable to such Indemnified
Party under this Article 23 for any attorneys’ fees or other expenses
subsequently incurred by such Indemnified Party in connection with the defense
thereof, other than reasonable costs of investigation and other than as set
forth in Section 23.2.



23.2
The Indemnified Party shall have the right to employ its own counsel if the
Indemnifying Party elects to assume such defense, but the fees and expenses of
such counsel shall be at the Indemnified Party’s expense, unless (i) the
employment of such counsel at the Indemnifying Party’s expense has been
authorized in writing by the Indemnifying Party, (ii) the Indemnifying Party has
not employed counsel to take charge of the defense within twenty (20) days after
delivery of the applicable notice or, having elected to assume such defense,
thereafter ceases its defense of such action, or (iii) the Indemnified Party has
reasonably concluded that there may be defenses available to it which are
different from or additional to those available to the Indemnifying Party (in
which case the Indemnifying Party shall not have the right to direct the defense
of such action on behalf of the Indemnified Party), in any of which events the
attorneys’ fees and expenses of counsel to the Indemnified Party shall be borne
by the Indemnifying Party.



23.3
The Indemnified Party or Indemnifying Party may at any time notify the other of
its intention to settle or compromise any claim, suit or action against the
Indemnified Party in respect of which payments may be sought by the Indemnified
Party hereunder, and (i) the Indemnifying Party may settle or compromise any
such claim, suit or action solely for the payment of money damages for which the
Indemnified Party will be released and fully indemnified hereunder, but shall
not agree to any other settlement or compromise without the prior written
consent of the Indemnified Party, which consent shall not be unreasonably
withheld (it being agreed that any failure of an Indemnified Party to consent to
any settlement or compromise involving relief other than monetary damages shall
not be deemed to be unreasonably withheld), and (ii) the Indemnified Party may
not settle or compromise any such claim, suit or action without the prior
written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld.



23.4
The Indemnifying Party shall promptly notify the Indemnified Party if the
Indemnifying Party desires not to assume, or participate in the defense of, any
third party claim, suit or action.



23.5
If an Indemnified Party fails to give prompt notice of any claim being made or
any suit or action being commenced in respect of which indemnification under
Article 22 and this Article 23 may be sought, such failure shall not limit the
liability of the Indemnifying



29

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





Party to the extent the Indemnifying Party’s ability to defend the matter was
not actually prejudiced by such failure to give prompt notice.


23.6
Notwithstanding anything to the contrary in this Agreement, no Party shall be
liable to the other for consequential, punitive or exemplary damages relating to
or arising out of Article 22 and this Article 23, unless the Indemnified Party
shall have become liable to a third party for such consequential, punitive or
exemplary damages, in which case the Indemnifying Party shall be liable, subject
to and in accordance with the terms of Article 22 and this Article 23 for
reimbursement of the amounts so paid to such third party.



24
Sales Taxes. Citizens shall notify Company of any amounts charged-off on Loans
by Citizens, identified by Loan, and shall sign such forms and provide any such
other information as reasonably requested by Company to enable Company to
recover any sales tax paid in connection with any Loan that has been charged off
by Citizen.



25
Company Employee Procedures Guide.



25.1
Company shall comply with the processes, procedures, practices, scripts,
content, and other written instructions set forth in the “Company Employee
Procedures Guide” attached hereto as Exhibit 3 (the “Procedures Guide”).

25.2
[*].



25.3
With respect to activities of Company that require or permit Company to interact
with a potential or existing Borrower where the interaction relates to the
Credit Services, Citizens is solely responsible for (A) determining whether the
Procedures Guide addresses such activities and satisfies Legal Requirements, the
terms and conditions of Citizens’ Program Loans and amending the Procedures
Guide to cure any non-compliance in accordance with Section 25.5, and (C)
obtaining all consents or authorizations from its Borrowers sufficient to
legally permit the contact or interaction.



25.4
Company will use commercially reasonable efforts to notify Supplier of any
suspected or known breach of the Procedures Guide.



25.5
Supplier agrees that if Supplier desires to make any changes to the Procedures
Guide during the Term, Supplier shall provide Company with written notice of any
such proposed changes. As soon as is commercially practicable after receipt of
such notice from Supplier, Company shall notify Supplier in writing if Company
has any potential operational feasibility issues related to such Supplier’s
proposed changes. In the event Company provides the notice described above, as
soon as is commercially practicable thereafter, the Parties shall mutually agree
in writing on any changes to the Procedures Guide to address the issues raised
in the notice from Company prior to the changes to the Procedures Guide being
implemented.



26
Publicity. All media releases, public announcements and public disclosures by
any Party, their respective affiliates, or their employees or agents, relating
to this Agreement, the Program or the transactions contemplated hereby, but not
including any announcement intended solely for internal distribution by the
releasing party or any disclosure required by a Legal Requirement, shall be
coordinated with and approved by the other Party in writing prior to the release
thereof.



























30

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





[signature page follows]




























































































31

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





IN WITNESS WHEREOF, the Parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the date
first written above.


COMPANY:
APX Group, Inc., a Delaware corporation
By: /s/ Dale R. Gerard
Dale R. Gerard
Senior Vice President of Finance and Treasurer


SUPPLIER:


CITIZENS BANK, N.A., a national banking association


By: /s/ Mary K. Fiorille
Name: Mary K. Fiorille
Title: Head of Unsecured Loan Division


[Signature Page to Second Amended and Restated Consumer Financing Agreement]


























































32

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





LIST OF EXHIBITS


Exhibit 1
Fraud Detection Information

Exhibit 2
Services Level Agreement

Exhibit 3
Company Employee Procedures Guide

Exhibit 4
Supplier Credit Policy and Program B Loans Credit Policy

Exhibit 5
[*]

Exhibit 6
Schedule of Interchange Expenses



































































































33

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.







 
EXHIBIT 1
 
 
FRAUD DETECTION INFORMATION
 
 
Data Point
 
Example
Available
Transaction
[*]
 
 
 
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
Credit Card/Debit Card Data
 
 
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
Customer Data
 
 
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y



34

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
Shipping
 
 
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
Order Item Data
 
 
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
Installment Auth Response
 
 
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y
[*]
 
[*]
Y





























35

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





EXHIBIT 2


SERVICES LEVEL AGREEMENT


TABLE OF CONTENTS


1.
TECHNOLOGY AND SERVICE STANDARDS                                1

2.
SYSTEMS AVAILABILITY                                        1

3.
SECURITY PROCEDURES                                        1

4.
UNDERWRITING AND CREDIT SLA; PROBLEM RESOLUTION; TERMINATION; FORECASTING    1

5.
ACCOUNT MANAGER AND OTHER SUPPORT BY CITIZENS                        1

6.
QUARTERLY BUSINESS REVIEWS                                    1

7.
SETTLEMENT AND PAYMENTS                                    1

8.
TRAINING                                                1

9.
CONSUMER EXPERIENCE AND SATISFACTION                            1

10.
ONLINE SERVICE CENTER                                        1

11.
REPORTING                                            1

















































36

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





1.
TECHNOLOGY AND SERVICE STANDARDS

The following Technology and Service Standards shall be adhered to by the
Parties.


1.1    Systems Connectivity
Parties shall clearly define all production and test systems connections between
the Parties required to facilitate Credit Application submissions, Credit
Applications status confirmations, order authorization, settlement and payment.
This shall include defining the communication format and the timing of
responses. Upon reasonable notice from one Party requesting reasonable detail
regarding any of the foregoing, the other Party shall provide such information.


2.
[*]

[*].


3.
SECURITY PROCEDURES

Company agrees that Citizens’ Personnel shall be responsible for determining and
maintaining all levels of security relating to Citizens’ hardware or Supplier
Systems. Citizens agrees that Company Personnel shall be responsible for
determining and maintaining all levels of security relating to Company’s
hardware or Company Systems.


4.
UNDERWRITING AND CREDIT SLA; PROBLEM RESOLUTION; TERMINATION; FORECASTING



4.1 [*]
[*].


4.2
Problem Resolution (Service Levels)

Citizens shall comply with the following service schedule for problem resolution
where the cause of the problem is, partly or completely, related to Citizens’
Supplier System or outsourced systems. The account managers shall be in direct
communication to resolve issues. The severity of each problem shall be agreed
between Company and Citizens based upon the criteria set forth in Figure 1
below. Monthly reports shall be provided to track all Priority 1-Priority 3
issues set forth in Figure 1 below.




FIGURE 1: Problem Classification Table




Classification            Criteria            Resolution        Reporting
Frequency

--------------------------------------------------------------------------------

[*]                [*]            [*]            [*]
[*]                [*]            [*]            [*]
[*]                [*]            [*]            [*]






4.3
Monitoring and Other Metrics

Citizens shall provide Company with performance reports on a quarterly basis
relating to the Service Levels set forth in Section 4.1 and 4.2 above. In
addition, Citizens shall provide metrics on general call center servicing
levels, including the following: (i) average handle time, (ii) first call
resolution (to be available for providing at a later date agreed upon by the
parties), (iii) abandonment rates, (iv) contacts per loan (to be available for
providing at a later date agreed upon by the parties) and (v) response to
emails. Citizens and Company shall reasonably agree on the definition for such
metrics.


Metrics shall be delivered on the day following the day measured and shall be
provided (i) daily for the first forty-five (45) days following the Program
Commencement Date, (ii) weekly during the period between 45-90 days following
the Program Commencement Date and (iii) monthly thereafter. Citizens and Company
may reasonably agree to adjust the frequency as


37

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





necessary.


4.4
Escalations

All problems with a severity level of Priority 1 to Priority 3 shall be
escalated to the Account Managers if a solution or plan of resolution cannot be
achieved within the designated amount of time as described above.


Escalations shall follow escalation procedures as mutually agreed upon by the
Parties. The priority of escalations shall be classified per the above table.
Phone contact shall be utilized as primary form of communication between the
Account Managers for all Priority 1 issues, with email correspondence as a
secondary form.


4.5
Incident Analysis

Upon the occurrence of any problem with a severity level of Priority 1 to
Priority 2, Citizens shall promptly perform a Root Cause Analysis of the problem
and provide the results of such analysis to Company’s Account Manager within a
commercially reasonable period of time following the identification and
communication of the problem. For purposes of this Services Level Agreement, a
“Root Cause Analysis” shall mean an analysis of any Service Level failure and
shall include, at a minimum:
i.
Description of what happened;

ii.
Explanation of how the event differed from what was supposed to happen;

iii.
Determination of root cause(s) that contributed to the event through an analysis
of the sequence of events leading up to the occurrence;

iv.
Implications to Consumers, Program or Company; and

v.
Steps being taken to prevent a recurrence.



4.6 [*]
[*].


4.7    Forecasting
Company shall provide Citizens a “Minimum TPS Target.” For purposes of this
Services Level Agreement, a “Minimum TPS Target” shall mean the minimum
transactions per second Citizens must complete at all times during the Agreement
to meet Company’s the load expectations described in Section 2.4 above, which
Minimum TPS Target must be agreed upon in writing by the Parties cooperating in
good faith. If the actual velocity of Citizens’ transaction completion rate
exceeds the Minimum TPS Target, then Citizens shall not be required to meet the
Service Levels set forth in Section 2.1 and 4.1, unless Company has provided
Citizens with at least ninety (90) days’ notice of the expected increase in
velocity and Citizens has agreed to such increase, acting in good faith.


Company shall provide Citizens with a report on the first Business Day of each
calendar quarter forecasting the expected transactions per second (including
average and peak transactions per second for the calendar quarter) and order
volume. If actual volumes exceed such reported forecasts, then Citizens shall
not be required to meet the Service Levels set forth in Section 2.1 and 4.1,
unless Company has provided Citizens with a revised rolling ninety (90) days
forecast and Citizens has agreed to such increase, acting in good faith.


The Minimum TPS Target and the peak forecasted volumes shall be reviewed on a
quarterly basis, and updated as provided above, if required.


5.
ACCOUNT MANAGER AND OTHER SUPPORT BY CITIZENS

The following outlines the account manager support that Citizens shall provide
to Company during the term of the Agreement. The Relationship Manager, Account
Manager and IS&T Account Manager duties may be fulfilled by one or multiple
individuals, depending on the workload and as agreed to by the Parties.


5.1 Relationship Manager
Citizens shall appoint a Relationship Manager to Company for the duration of the
Agreement. The Relationship Manager


38

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





shall support the Company consumer finance Program at a management level and
shall be responsible for the following:
i.
Major strategy decisions on the portfolio;

ii.
Executive issue escalations (as documented in Section 4.5 above);

iii.
Delivery of the Quarterly Business Review;

iv.
Action plan to deliver against dashboard performance metrics or other set goals;
and

v.
Development of quarterly and yearly goals/priorities associated with the
Program.



5.2
Account Manager

Citizens shall appoint a dedicated Account Manager to Company for the duration
of the Agreement. Such Account Manager will support Company consumer finance at
an operational level and will be responsible for the following:
i.
Day-to-day administration of the Program;

ii.
Preparation of Quarterly Business Review materials as directed by Company;

iii.
Reporting and administrative support;

iv.
Training;

v.
Customer escalations from in-home sales and call center, including monitoring
and developing action plans associated with metrics; and

vi.
General systems escalations resolution.



5.3
IS&T Account Manager

Citizens shall appoint a dedicated full-time employee to act as a primary point
of contact with Company in connection with information systems and technology
issues and who will manage any and all such issues in connection with the
Program (the “IS&T Account Manager”), including the following:
i.
Coordination of technical escalations among several parties servicing Citizens
calls;

ii.
Direct contact for Company information systems and technology team;

iii.
Coordinating maintenance and schedule down times with Company; and

iv.
Coordinating required technical enhancements and timelines.



5.4
Account Manager Response Time

The Account Manager and IS&T Account Manager shall ensure that requests, issues
and concerns raised by Company to Citizens are responded to no longer than by
the next Business Day (or as otherwise specifically agreed to in this Services
Level Agreement).
Citizens agrees to notify Company immediately, if there is a change in the IS&T
Account Manager.


5.5
Other Management Support

Citizens shall also provide a dedicated person focused on each of the below:
i.
Marketing and Merchandising: Focused on marketing the program via email or
online. They will also develop promotions and offers;

Consumer Experience: Focused on ensuring best in class customer experience.
Conducts surveys and research on how best to improve; and
ii.
Credit Manager: Focused on developing credit strategy to best meet the needs of
the customer base. Continuously monitors and provides suggestions to best
increase approval rates.



6.
QUARTERLY BUSINESS REVIEWS

Citizens and Company agree to prepare a written report each calendar quarter
outlining a plan for the future development of the Program (a “Quarterly
Business Review”). Quarterly Business Reviews should focus on the following:
i.
Review key program metrics (i.e. volume, applications, approvals, declines,
cancelations, fraud cancelations, etc.);

ii.
Review marketing and merchandising plan;

iii.
Consumer experience review: Review survey results, improvements to Consumer
experience, as well as Consumer escalations and feedback;





39

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





iv.
Consumer communication and marketing;

v.
Competitive analysis: Market analysis including trends;

vi.
Consumer credit review and demographics;

vii.
Legal Requirements and legislations changes which may impact the Program;

viii.
Project reviews: Results of previous launched projects and upcoming plans;

ix.
Reporting improvements;

x.
Lender dashboard;

xi.
Organization chart review: Review support structure;

xii.
Areas for improvement with action plans and metrics for the above;

xiii.
Yearly priorities review; and

xiv.
Jointly review fraud rate and procedures to be revisited if needed.



7.
SETTLEMENT AND PAYMENTS

Settlement reporting shall be provided by Company to Citizens daily. Settlement
reporting shall include sales, returns, and refunds. Incidences of fraud and any
fees will not be a part of settlement reporting, with such metrics to be
included in the Quarterly Business Reviews.


Citizens shall remit payment to Company daily via ACH CTX. Reporting will be
provided to Company for each debit and credit in addition to a remittance advice
notice.


Citizens shall initiate ACH CTX transaction for payment to Company within one
(1) Business Day from date of settlement report.


8.
TRAINING



8.1
Company Training by Citizens

Citizens shall provide resources (including training materials) to train Company
Personnel across all Company Channels in Citizen’s Credit Application process.


8.2
Citizens Training by Company

Company shall provide resources (including training materials) to train Citizens
employees to ensure they are trained on the following:
i.
Company in-home sales and call center Consumer experience;

ii.
Current promotions or offers made available by Company to its Consumers;



iii.
Current Company Products; and

iv.
How to address Company escalations.



All training resources developed by each of the Parties shall be reviewed
annually by the Parties and modified based upon prior mutual written agreement
of the Parties.


9.
CONSUMER EXPERIENCE AND SATISFACTION



9.1
Surveys

Citizens shall undertake Consumer satisfaction surveys on a quarterly basis with
the prior written consent of Company. The survey will be designed by Citizens in
consultation with Company and is subject to agreement by both Parties. Survey
results (including raw data) will be provided by Citizens to Company once
collated.


9.2
Complaints Monitoring

All complaints shall be tracked and shared monthly by Citizens with Company,
including complaints obtained by Citizens through executive escalations,
escalations arising from contact via Citizens or Company, as well as customer
surveys. Company and Citizens shall agree to goals associated with resolving
complaints.


40

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





9.3
Complaint Remedies

Citizens shall investigate complaints to determine trends and provide
recommendations to rectify identified issues to Company’s satisfaction.


9.4
Escalated Complaint Notification

Company must be immediately notified of any and all Company Marks brand
implications arising from any customer complaint. This notification is to be
emailed by the Account Manager who is to manage the customer complaint until
resolved.


10.
ONLINE SERVICE CENTER

Citizens shall make available its Online Service Center to enable customers to
manage their account securely online at all times.


Capability offered through the Online Service Center shall include:
i.
Monthly statements - Showing transaction history; and

ii.
Payment notifications - Indicating when payments are due/overdue.



11.
REPORTING

Citizens shall provide to Company the monthly reports with the data points set
forth below and any additional data points as the parties mutually agree. All
reporting shall be provided for each of Program A Loan and Program B Loan
categories by each Company Channel.




[*].














































41

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





EXHIBIT 3


COMPANY EMPLOYEE PROCEDURES GUIDE


When discussing any potential Loan with Consumers, Company employees may not do
any of the following:


[*].


Fraud Prevention Procedures:


[*].










































































42

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





EXHIBIT 4


SUPPLIER CREDIT POLICY AND PROGRAM B LOANS CREDIT POLICY


SEE ATTACHED




 
Credit Underwriting Criteria
 
Program A
 
Program B
 
Citizens Cannot Underwrite
1
[*]
 
[*]
 
[*]
 
[*]
2
[*]
 
[*]
 
[*]
 
[*]
 
 
 
and meet all requirements
 
and meet all requirements
 
or meet any of the details
 
 
 
below
 
below
 
below
3
[*]
 
[*]
 
[*]
 
[*]
4
[*]
 
[*]
 
[*]
 
[*]
5
[*]
 
[*]
 
[*]
 
[*]
6
Maximum Loan *
 
up to $4,000
 
up to $4,000
 
[*]
7
[*]
 
[*]
 
[*]
 
[*]
8
[*]
 
[*]
 
[*]
 
[*]
9
[*]
 
[*]
 
[*]
 
[*]
10
[*]
 
[*]
 
[*]
 
[*]
11
[*]
 
[*]
 
[*]
 
[*]
12
[*]
 
[*]
 
[*]
 
[*]
13
[*]
 
[*]
 
[*]
 
[*]
14
[*]
 
[*]
 
[*]
 
[*]
15
[*]
 
[*]
 
[*]
 
[*]
16
[*]
 
[*]
 
[*]
 
[*]
17
[*]
 
[*]
 
[*]
 
[*]
18
[*]
 
[*]
 
[*]
 
[*]
19
[*]
 
[*]
 
[*]
 
[*]
20
[*]
 
[*]
 
[*]
 
[*]
21
[*]
 
[*]
 
[*]
 
[*]
22
[*]
 
[*]
 
[*]
 
[*]



*
Loan range of [*] - $4,000 is at a program level regardless of the loan being
Program A or Program B. A consumer may finance any amount within that range.



























43

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





EXHIBIT 5


[*]


[*]
















































































44

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





EXHIBIT 6
Interchange Expenses Schedule


Any capitalized terms used but not defined in this Exhibit 6 shall have the
respective meanings set forth in the Merchant Services Agreement.




1.
CARD TRANSACTION FEES (per transaction):



a.
The fee of $[*] per [*] Authorization transaction



b.
The fee of $[*] per [*] settlement transaction



c.
The fees charged by the Card Organizations, including [*].



d.
Each [*] transaction submitted by CUSTOMER will be subject to a [*]. The fees
set forth in this Section 1 (Card Transaction Fees) may be adjusted without
notice to reflect increases or decreases in applicable sales or
telecommunication taxes as levied by federal, state or local authorities.





2.
ADDITIONAL SERVICES FEES (per item):

[*]1                        [*]
[*]2                        [*]
[*]3                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
[*]                        [*]
_____________
1    [*]
2    [*]
3    [*]




























45

--------------------------------------------------------------------------------

Confidential treatment has been requested with respect to information contained
within the [*] marking. Such portions have been omitted from this filing and
have been separately filed with the Securities and Exchange Commission.





Exhibit 7


Form of Monthly Invoices


INVOICE #1 - Transaction Fee:
[*]


INVOICE #2 - Interchange Fees: [*]


INVOICE #3 - Credit Losses:
[*]




46